 

 
EXHIBIT 10.1


EXECUTION COPY
 

--------------------------------------------------------------------------------




 
 
U.S. $300,000,000
 
CREDIT AGREEMENT
 
Dated as of October 8, 2008
 
Among
 
FIRSTENERGY GENERATION CORP.,
as Borrower
 
FIRSTENERGY CORP.
 
and
 
FIRSTENERGY SOLUTIONS CORP.,
as Guarantors,
 
THE BANKS NAMED HEREIN,
as Banks,
 
and
 
CREDIT SUISSE,
as Administrative Agent,
 
 
 

--------------------------------------------------------------------------------










(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 




TABLE OF CONTENTS



       
Page
     
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
         
 SECTION
1.01
Certain Defined Terms
··············································
1
 SECTION
1.02
Computation of Time Periods
··············································
14
 SECTION
1.03
Accounting Terms
··············································
14
 SECTION
1.04
Certain References
··············································
14
         
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES
         
SECTION
2.01
The Loans
··············································
14
SECTION
2.02
Making the Loans
··············································
15
SECTION
2.03
[Reserved]
··············································
16
SECTION
2.04
[Reserved]
··············································
16
SECTION
2.05
Fees
··············································
16
SECTION
2.06
Adjustment of the Commitments
··············································
16
SECTION
2.07
Repayment of Loans
··············································
16
SECTION
2.08
Interest on Loans
··············································
16
SECTION
2.09
Additional Interest on Loans
··············································
17
SECTION
2.10
Interest Rate Determination
··············································
17
SECTION
2.11
Conversion of Loans
··············································
18
SECTION
2.12
Prepayments
··············································
18
SECTION
2.13
Increased Costs
··············································
19
SECTION
2.14
Illegality
··············································
20
SECTION
2.15
Payments and Computations
··············································
20
SECTION
2.16
Taxes
··············································
22
SECTION
2.17
Sharing of Payments, Etc.
··············································
23
SECTION
2.18
Noteless Agreement; Evidence of Indebtedness
··············································
23
         
ARTICLE III
CONDITIONS OF LENDING
         
SECTION
3.01
Conditions Precedent to Initial Extension of Credit
··············································
24
SECTION
3.02
Conditions Precedent to Each Extension of Credit
··············································
26
SECTION
3.03
Conditions Precedent to Conversions
··············································
26
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
       
SECTION
4.01
Representations and Warranties
··············································
27
       




 


 
(NY) 08014/507/FIRSTENERGY/CA.doc
 
i

--------------------------------------------------------------------------------

 




       
Page
     
ARTICLE V
COVENANTS OF THE LOAN PARTIES
         
SECTION
5.01
Affirmative Covenants of the Loan Parties
··············································
30
SECTION
5.02
Debt to Capitalization Ratio
··············································
33
SECTION
5.03
Negative Covenants of the Loan Parties
··············································
33
         
ARTICLE VI
EVENTS OF DEFAULT
         
SECTION
6.01
Events of Default
··············································
35
         
ARTICLE VII
THE ADMINISTRATIVE AGENT
         
SECTION
7.01
Authorization and Action
··············································
38
SECTION
7.02
Administrative Agent’s Reliance, Etc.
··············································
39
SECTION
7.03
Credit Suisse and Affiliates
··············································
39
SECTION
7.04
Lender Credit Decision
··············································
39
SECTION
7.05
Indemnification
··············································
40
SECTION
7.06
Successor Administrative Agent
··············································
40
         
ARTICLE VIII
MISCELLANEOUS
         
SECTION
8.01
Amendments, Etc.
··············································
41
SECTION
8.02
Notices, Etc.
··············································
41
SECTION
8.03
Electronic Communications
··············································
42
SECTION
8.04
No Waiver; Remedies
··············································
43
SECTION
8.05
Costs and Expenses; Indemnification
··············································
43
SECTION
8.06
Right of Set-off
··············································
44
SECTION
8.07
Binding Effect
··············································
45
 SECTION
8.08
Assignments and Participations
··············································
45
 SECTION
8.09
Governing Law
··············································
48
 SECTION
8.10
Consent to Jurisdiction; Waiver of Jury Trial
··············································
49
 SECTION
8.11
Severability
··············································
49
 SECTION
8.12
Entire Agreement
··············································
49
 SECTION
8.13
Execution in Counterparts
··············································
49
 SECTION
8.14
USA PATRIOT Act Notice
··············································
49
         
ARTICLE IX
GUARANTEE
         
SECTION
9.01
Guarantee
··············································
50





 

 
(NY) 08014/507/FIRSTENERGY/CA.doc
 
ii

--------------------------------------------------------------------------------

 



SCHEDULES AND EXHIBITS


Schedule I
–
List of Commitments and Lending Offices
     
Exhibit A
–
Form of Note
Exhibit B
–
Form of Notice of Borrowing







 
(NY) 08014/507/FIRSTENERGY/CA.doc
 
iii

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT




CREDIT AGREEMENT, dated as of October 8, 2008, among FIRSTENERGY GENERATION
CORP., an Ohio corporation (“Borrower”), FIRSTENERGY SOLUTIONS CORP., an Ohio
corporation, and FIRSTENERGY CORP., an Ohio corporation, as Guarantors, the
banks and other financial institutions (the “Banks”) listed on the signature
pages hereof and CREDIT SUISSE (“Credit Suisse”), as Administrative Agent (the
“Administrative Agent”) for the Lenders hereunder.
 


PRELIMINARY STATEMENTS


(1)           The Borrower has requested that the Lenders establish a 364-day
delayed-draw term loan facility in the amount of $300,000,000 in favor of the
Borrower.
 
(2)           Subject to the terms and conditions of this Agreement, the Lenders
severally, to the extent of their respective Commitments (as defined herein),
are willing to establish the requested delayed-draw term loan facility in favor
of the Borrower.
 
NOW, THEREFORE, in consideration of the premises, the parties hereto agree as
follows:
 
ARTICLE I    
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.01. Certain Defined Terms.
 
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
 
“2008 FEGC First Mortgage Indenture” has the meaning set forth in Section
3.01(e).
 
“ABR Margin” means, at any time for any Alternative Base Rate Loan, a rate per
annum equal to the greater of (a) 2.00% per annum and (b) (A) sum of (i) FE’s
1-year credit default swap mid-rate spread (as provided by the Quotation Agency)
for the one-year period beginning on the date on which the ABR Margin is set;
plus (ii) Credit Suisse’s 1-year credit default swap mid-rate spread (as
provided by the Quotation Agency) for the one-year period beginning on the date
on which the ABR Margin is set minus (B) 1.00%.  The ABR Margin will be (i)
obtained by the Administrative Agent from the Quotation Agency’s website and
(ii) set for each Alternative Base Rate Loan on the date such Alternative Base
Rate Loan is made and on a weekly basis thereafter (or more frequently as the
Administrative Agent may require).  In the event that the ABR Margin is not
available from the Quotation Agency, the ABR Margin will be 2.00% per annum.
 
“Administrative Agent” has the meaning set forth in the preamble hereto.
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.
 
“Agency Letter” means that certain letter agreement, dated the date hereof,
between FEGC, Credit Suisse and Credit Suisse Securities (USA) LLC.
 

1
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
“Agreement” means this Credit Agreement, as amended, modified and supplemented
from time to time.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1.00%.  If the Administrative Agent shall
have determined (which determination shall be conclusive absent manifest error)
that it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (b) of the
preceding sentence until the circumstances giving rise to such inability no
longer exist.  Any change in the Alternate Base Rate due to a change in the
Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective date of such change in the Prime Rate or the Federal Funds Effective
Rate, as the case may be.
 
“Alternate Base Rate Loan” means a Loan that bears interest as provided in
Section 2.08(a).
 
“Applicable Law” means all applicable laws, statutes, treaties, rules, codes,
ordinances, regulations, permits, certificates, orders, interpretations,
licenses and permits of any Governmental Authority and judgments, decrees,
injunctions, writs, orders or like action of any court, arbitrator or other
judicial or quasi-judicial tribunal of competent jurisdiction (including those
pertaining to health, safety or the environment or otherwise).
 
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of an Alternate Base Rate Loan, and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Loan.
 
“Approval” means: (i) with respect to FES, the FES FERC Order and (ii) with
respect to Borrower, the Borrower FERC Order.
 
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form approved from time to time by the Loan Syndications and
Trading Association or such other form as shall be acceptable to the
Administrative Agent.
 
“ATSI” means American Transmission Systems, Incorporated, an Ohio corporation.
 
“Borrower FERC Order” means the order issued by the FERC on February 22, 2001,
and notice issued by the FERC on February 28, 2001, in Docket No. ER01-845-000
under the Federal Power Act, that granted FGCO blanket authorization under Part
34 of the FERC’s regulations to issue securities and assume liabilities.
 
“Borrower Supplemental Order” means any order of the FERC subsequently issued
that authorizes FGCO to obtain Extensions of Credit in the event the blanket
authorization granted in the Borrower FERC Order is rescinded or as may
otherwise apply.
 
“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended from time
to time, and any Federal law with respect to bankruptcy, insolvency,
reorganization, liquidation, moratorium or similar laws affecting creditors’
rights generally.
 

2
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
“Banks” has the meaning set forth in the preamble hereto.
 
“Borrower” has the meaning set forth in the preamble hereto.
 
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
made by each of the Lenders pursuant to Section 2.01 or Converted pursuant to
Section 2.10 or 2.11.
 
“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City or Akron, Ohio and, if the applicable
Business Day relates to any Eurodollar Rate Loans, on which dealings are carried
on in the London interbank market.
 
“CEI” means the Cleveland Electric Illuminating Company, an Ohio corporation.
 
“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time, and the applicable regulations thereunder.
 
“Commitment” means, as to any Lender, the amount set forth opposite such
Lender’s name on Schedule I hereto or, if such Lender has entered into any
Assignment and Acceptance, set forth for such Lender in the Register maintained
by the Administrative Agent pursuant to Section 8.08(c), as such amount may be
reduced pursuant to Section 2.06.
 
“Consolidated Debt” means, at any date of determination, the aggregate
Indebtedness of FE and its Consolidated Subsidiaries determined on a
consolidated basis in accordance with GAAP, but shall not include
(i) Nonrecourse Indebtedness of FE and any of its Subsidiaries, (ii) obligations
under leases that shall have been or should be, in accordance with GAAP,
recorded as operating leases in respect of which FE or any of its Consolidated
Subsidiaries is liable as a lessee, (iii) the aggregate principal amount of
Stranded Cost Securitization Bonds of FE and its Consolidated Subsidiaries and
(iv) the aggregate principal amount of Trust Preferred Securities and Junior
Subordinated Deferred Interest Debt Obligations not exceeding 15.00% of the
Total Capitalization of FE and its Consolidated Subsidiaries (determined, for
purposes of such calculation, without regard to the amount of Trust Preferred
Securities and Junior Subordinated Deferred Interest Debt Obligations
outstanding of FE); provided that the amount of any mandatory principal
amortization or defeasance of Trust Preferred Securities or Junior Subordinated
Deferred Interest Debt Obligations prior to the Scheduled Termination Date shall
be included in this definition of Consolidated Debt.
 
“Consolidated Subsidiary” means, as to any Person, any Subsidiary of such Person
the accounts of which are or are required to be consolidated with the accounts
of such Person in accordance with GAAP.
 
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
that, together with FE and its Subsidiaries, are treated as a single employer
under Section 414(b) or 414(c) of the Code.
 
“Convert”, “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type or the selection of a new, or the renewal of
the same, Interest Period for Eurodollar Rate Loans pursuant to Section 2.10 or
2.11.
 

3
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
“Credit Agreement Drawn Exposure” means, at any time, the aggregate outstanding
principal amount of Loans at such time.
 
“Credit Agreement Exposure” means, at any time, Credit Agreement Drawn Exposure
at such time plus the aggregate amount of Commitments at such time.
 
“Credit Suisse” has the meaning set forth in the preamble hereto.
 
“Debt to Capitalization Ratio” means the ratio of Consolidated Debt to Total
Capitalization.
 
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Administrative Agent.
 
“Eligible Assignee” means (i) a commercial bank organized under the laws of the
United States, or any State thereof; (ii) a commercial bank organized under the
laws of any other country that is a member of the OECD or has concluded special
lending arrangements with the International Monetary Fund associated with its
“General Arrangements to Borrow”, or a political subdivision of any such
country; provided that such bank is acting through a branch or agency located in
the United States; (iii) a finance company, insurance company or other financial
institution or fund (whether a corporation, partnership or other entity) engaged
generally in making, purchasing or otherwise investing in commercial loans in
the ordinary course of its business; (iv) the central bank of any country that
is a member of the OECD; or (v) any Lender, Affiliate of a Lender or a Related
Fund; provided, however, that (A) any Person described in clause (i), (ii),
(iii) or (iv) above shall also (x) have outstanding unsecured indebtedness that
is rated A- or better by S&P or A3 or better by Moody’s (or an equivalent rating
by another nationally recognized credit rating agency of similar standing if
neither of such corporations is in the business of rating unsecured indebtedness
of entities engaged in such businesses) and (y) have combined capital and
surplus (as established in its most recent report of condition to its primary
regulator, if applicable) of not less than $250,000,000 (or its equivalent in
foreign currency), (B) any Person described in clause (ii), (iii) or (iv) above
shall, on the date on which it is to become a Lender hereunder, be entitled to
receive payments hereunder without deduction or withholding of any United States
Federal income taxes (as contemplated by Section 2.16(d)) and (C) any Person
described in clause (i), (ii), (iii) or (iv) above shall, in addition, be
reasonably acceptable to the Administrative Agent.
 
“Environmental Laws” means any federal, state or local laws, ordinances or
codes, rules, orders, or regulations relating to pollution or protection of the
environment, including, without limitation, laws relating to hazardous
substances, laws relating to reclamation of land and waterways and laws relating
to emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment (including, without limitation, ambient air, surface water,
ground water, land surface or subsurface strata) or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollution, contaminants, chemicals, or industrial,
toxic or hazardous substances or wastes.
 

4
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
“Equity Interest” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interest in a
trust or other equity ownership interest in any Person and any option, warrant
or other right entitling the holder thereof to purchase or otherwise acquire any
such equity interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, and the
regulations promulgated and rulings issued thereunder, each as amended, modified
and in effect from time to time.
 
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
 
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Administrative Agent.
 
“Eurodollar Rate” shall mean, with respect to any Eurodollar Rate Loan Borrowing
for any Interest Period, the rate per annum determined by the Administrative
Agent at approximately 11:00 a.m. (London time) on the date that is two Business
Days prior to the commencement of such Interest Period by reference to the
British Bankers’ Association Interest Settlement Rates for deposits in Dollars
(as set forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the
“Eurodollar Rate” shall be the interest rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in Dollars are offered for such relevant Interest Period to major banks in the
London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period.
 
“Eurodollar Rate Loan” means a Loan that bears interest as provided in
Section 2.08(b).
 
“Eurodollar Rate Reserve Percentage” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors of the Federal Reserve System and any
other banking authority, domestic or foreign, to which the Administrative Agent
or any Lender (including any branch, Affiliate or other fronting office making
or holding a Loan) is subject for Eurocurrency Liabilities (as defined in
Regulation D of the Board of Governors of the Federal Reserve
System).  Eurodollar Rate Loans shall be deemed to constitute Eurocurrency
Liabilities (as defined in Regulation D of such Board) and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under such
Regulation D.  The Eurodollar Rate Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 

5
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 

“Event of Default” has the meaning set forth in Section 6.01.
 
“Exchange Act” means the Securities Exchange Act of 1934, and the regulations
promulgated thereunder, in each case as amended and in effect from time to time.
 
“Existing Credit Facilities” means (i) the $2.75 billion Credit Agreement, dated
as of August 24, 2006, among the Loan Parties and certain of their Affiliates,
the banks party thereto, Citibank, N.A., as administrative agent, and the other
lenders and agents party thereto, (ii) the $100 million Credit Agreement, dated
as of November 29, 2006, between FE, as borrower, and The Royal Bank of Scotland
Finance (Ireland), as lender, and (iii) the $300 million Credit Agreement dated
as of May 29, 2008, among the Guarantors, the banks party thereto, The Royal
Bank of Scotland PLC as administrative agent and certain other agents party
thereto.
 
“Excluded Days” means any day during a period reasonably determined by FE, in
consultation with the Administrative Agent, to be a “blackout period” for the
purpose of issuing registered or Rule 144A securities; provided that such period
shall commence on the first day following the end of a fiscal quarter of FE and
shall end not later than two days following the date on which earnings for FE
for such fiscal quarter are released to the public by FE and its Subsidiaries.
 
“Extension of Credit” means the making of any Loan.
 
“FE” means FirstEnergy Corp., an Ohio corporation.
 
“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
 
“FEGC First Mortgage Bond” has the meaning set forth in Section 3.01(e).
 
“FERC” means the Federal Energy Regulatory Commission or successor organization.
 
“FES” means FirstEnergy Solutions Corp., an Ohio corporation.
 
“FES FERC Order” means the order issued by the FERC on January 24, 2001, in
Docket Nos. ER01-103-000 et al. under the Federal Power Act, that granted
FirstEnergy Services, Inc. blanket authorization under Part 34 of the FERC’s
regulations to issue securities and assume liabilities, to which grant of
blanket authorization FES subsequently succeeded through the order of the FERC
issued on October 24, 2001, in Docket Nos. ER01-2968-000 et al.
 
“FES Supplemental Order” means any order of the FERC subsequently issued that
authorizes FES to obtain Extensions of Credit in the event the blanket
authorization granted in the FES FERC Order is rescinded or as may otherwise
apply.
 
“First Mortgage Indenture” means, with respect to any Significant Subsidiary, an
indenture or similar instrument pursuant to which such Person may issue bonds,
notes or similar instruments secured by a lien on all or substantially all of
such Person’s fixed assets.
 

6
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.
 
“Generation Transfers” has the meaning set forth in Section 5.03(a).
 
“Governmental Action” means all authorizations, consents, approvals, waivers,
exceptions, variances, orders, licenses, exemptions, publications, filings,
notices to and declarations of or with any Governmental Authority (other than
routine reporting requirements the failure to comply with which will not affect
the validity or enforceability of any Loan Document or have a material adverse
effect on the transactions contemplated by any Loan Document or any material
rights, power or remedy of any Person thereunder or any other action in respect
of any Governmental Authority).
 
“Governmental Authority” means any Federal, state, county, municipal, foreign,
international, regional or other governmental authority, agency, board, body,
instrumentality or court.
 
“Guarantee” means the guaranty set forth in Article IX.
 
“Guarantor” means each of FE and FES.
 
“Hostile Acquisition” means any Target Acquisition (as defined below) involving
a tender offer or proxy contest that has not been recommended or approved by the
board of directors (or similar governing body) of the Person that is the subject
of such Target Acquisition prior to the first public announcement or disclosure
relating to such Target Acquisition.  As used in this definition, the term
“Target Acquisition” means any transaction, or any series of related
transactions, by which any Person directly or indirectly (i) acquires all or
substantially all of the assets or ongoing business of any other Person, whether
through purchase of assets, merger or otherwise, (ii) acquires (in one
transaction or as the most recent transaction in a series of transactions)
control of at least a majority in ordinary voting power of the securities of any
such Person that has ordinary voting power for the election of directors or
(iii) otherwise acquires control of more than a 50% ownership interest in any
such Person.
 
“Indebtedness” of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, or with respect to deposits or
advances of any kind, or for the deferred purchase price of property or
services, (ii) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (iii) all obligations of such Person upon which
interest charges are customarily paid, (iv) all obligations under leases that
shall have been or should be, in accordance with GAAP, recorded as capital
leases in respect of which such Person is liable as lessee, (v) liabilities in
respect of unfunded vested benefits under Plans, (vi) withdrawal liability
incurred under ERISA by such Person or any of its affiliates to any
Multiemployer Plan, (vii) reimbursement obligations of such Person (whether
contingent or otherwise) in respect of letters of credit, bankers acceptances,
surety or other bonds and similar instruments, (viii) all Indebtedness of others
secured by a Lien on any asset of such Person, whether or not such Indebtedness
is assumed by such Person and (ix) obligations of such Person under direct or
indirect guaranties in respect of, and obligations (contingent or otherwise) to
purchase or otherwise acquire, or otherwise to assure a creditor against loss in
respect of, indebtedness or obligations of others of the kinds referred to
above.
 

7
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 

“Interest Period” means, with respect to any Eurodollar Rate Loan, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one month thereafter or such
other period as the Administrative Agent and the Borrower may agree; provided,
however, that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period and (c) no Interest Period for any Eurodollar Rate Loan shall
extend beyond the Scheduled Termination Date.  Interest shall accrue from and
including the first day of an Interest Period to but excluding the last day of
such Interest Period.  For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
 
“JCP&L” means Jersey Central Power & Light Company, a New Jersey Corporation.
 
“Junior Subordinated Deferred Interest Debt Obligations” means subordinated
deferrable interest debt obligations of FE or one of its Subsidiaries (A) for
which the maturity date is subsequent to the Scheduled Termination Date and (B)
that are fully subordinated in right of payment to the Indebtedness hereunder.
 
“Lenders” means the Banks listed on the signature pages hereof and each Eligible
Assignee that shall become a party hereto pursuant to Section 8.08.
 
“LIBOR Market Rate Spread” means, at any time for any Eurodollar Rate Loan, a
rate per annum equal to the greater of (a) 3.00% per annum and (b) the sum of
(i) FE’s  1-year credit default swap mid-rate spread (as provided by the
Quotation Agency) for the one-year period beginning on the date on which the
LIBOR Market Rate Spread is set; plus (ii) Credit Suisse’s 1-year credit default
swap mid-rate spread (as provided by the Quotation Agency) for the one-year
period beginning on the date on which the LIBOR Market Rate Spread is set.  The
LIBOR Market Rate Spread will be (i) obtained by the Administrative Agent from
the Quotation Agency’s website and (ii) set for each Eurodollar Rate Loan at the
time that the Eurodollar Rate applicable to each interest period for such
Eurodollar Rate Loan is set.  In the event that the LIBOR Market Rate Spread is
not available from the Quotation Agency, the LIBOR Market Rate Spread will be
3.00% per annum.
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset.  For the
purposes of this Agreement, a Person or any of its Subsidiaries shall be deemed
to own, subject to a Lien, any asset that it has acquired or holds subject to
the interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.
 
“Loan” means a loan by a Lender to the Borrower as part of a Borrowing pursuant
to Section 2.01 and refers to an Alternate Base Rate Loan or a Eurodollar Rate
Loan, each of which shall be a “Type” of Loan, subject to Conversion pursuant to
Section 2.10 or 2.11.
 

8
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
“Loan Documents” means this Agreement, any Note, the Agency Letter and any
security agreement, mortgages or other instrument and document executed and
delivered pursuant to Section 3.01(e).
 
“Loan Parties” means the Borrower and the Guarantors.
 
“Majority Lenders” means, at any time prior to the Termination Date, Lenders
having in the aggregate more than 50% of the aggregate principal amount of
outstanding Loans and Commitments (without giving effect to any termination in
whole of the Commitments pursuant to Section 6.01) and at any time on or after
the Termination Date, Lenders having more than 50% of the then aggregate
principal amount of outstanding Loans of the Lenders; provided, that for
purposes hereof, neither FE, nor any of its Affiliates, if a Lender, shall be
included in (i) the Lenders having such amount of the Commitments or the Loans
or (ii) determining the total amount of the Commitments or the Loans.
 
“Margin Stock” has the meaning assigned to that term in Regulation U issued by
the Board of Governors of the Federal Reserve System, and as amended and in
effect from time to time.
 
“Maturity Date” means, with respect to any Loan, the earlier of (a) the
Termination Date and (b) the date that is 30 days (not counting any Excluded
Day) after the date such Loan was made.
 
“Met-Ed” means Metropolitan Edison Company, a Pennsylvania corporation.
 
“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.
 
“Net Cash Proceeds” means the cash proceeds of a Prepayment Event, net of all
taxes and customary fees, commissions, costs and other expenses incurred in
connection therewith.
 
“Nonrecourse Indebtedness” means any Indebtedness that finances the acquisition,
development, ownership or operation of an asset in respect of which the Person
to which such Indebtedness is owed has no recourse whatsoever to FE or any of
its Affiliates other than:
 
 
(i)
recourse to the named obligor with respect to such Indebtedness (the “Debtor”)
for amounts limited to the cash flow or net cash flow (other than historic cash
flow) from the asset; and

 
 
(ii)
recourse to the Debtor for the purpose only of enabling amounts to be claimed in
respect of such Indebtedness in an enforcement of any security interest or lien
given by the Debtor over the asset or the income, cash flow or other proceeds
deriving from the asset (or given by any shareholder or the like in the Debtor
over its shares or like interest in the capital of the Debtor) to secure the
Indebtedness, but only if the extent of the recourse to the Debtor is limited
solely to the amount of any recoveries made on any such enforcement; and

 

9
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
 
(iii)
recourse to the Debtor generally or indirectly to any Affiliate of the Debtor,
under any form of assurance, undertaking or support, which recourse is limited
to a claim for damages (other than liquidated damages and damages required to be
calculated in a specified way) for a breach of an obligation (other than a
payment obligation or an obligation to comply or to procure compliance by
another with any financial ratios or other tests of financial condition) by the
Person against which such recourse is available.

 
“Note” means any promissory note issued at the request of a Lender pursuant to
Section 2.18 in the form of Exhibit A hereto.
 
“Notice of Borrowing” means a notice of a Borrowing pursuant to Section 2.02(a),
which shall be substantially in the form of Exhibit B.
 
“Obligations” means all principal of all Loans outstanding from time to time
hereunder or under the Notes, all interest (including Post Petition Interest) on
such Loans and all other amounts now or hereafter payable by the Loan Parties
pursuant to the Loan Documents.
 
“OE” means Ohio Edison Company, an Ohio corporation.
 
“OECD” means the Organization for Economic Cooperation and Development.
 
“Organizational Documents” shall mean, as applicable to any Person, the charter,
code of regulations, articles of incorporation, by-laws, certificate of
formation, operating agreement, certificate of partnership, partnership
agreement, certificate of limited partnership, limited partnership agreement or
other constitutive documents of such Person.
 
“Other Pro Rata Facilities” means one or more bilateral or syndicated bank
credit facilities entered into by FE or its Subsidiaries within 30 days of the
date hereof.
 
“Other Pro Rata Facility Drawn Exposure” means, at any time, the aggregate
outstanding principal amount of all loans and other credit extensions under the
Other Pro Rata Facilities at such time.
 
“Other Pro Rata Facility Exposure” means, at any time, Other Pro Rata Facility
Drawn Exposure at such time plus the aggregate amount of all unused commitments
under the Other Pro Rata Facilities at such time.
 
“Other Taxes” has the meaning set forth in Section 2.16(b).
 
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56) (signed
into law October 26, 2001), as in effect from time to time.
 
“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.
 
“Penelec” means Pennsylvania Electric Company, a Pennsylvania corporation.
 
“Penn” means Pennsylvania Power Company, a Pennsylvania corporation.
 

10
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
 
“Plan” means, at any time, an employee pension benefit plan that is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by a member of the Controlled Group for
employees of a member of the Controlled Group or (ii) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which a member of the Controlled Group
is then making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions.
 
“Post Petition Interest” means any interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency
or reorganization of any one or more of the Loan Parties (or would accrue but
for the operation of applicable bankruptcy or insolvency laws), whether or not
such interest is allowed or allowable as a claim in any such proceeding.
 
“Prepayment Event” means (i) the issuance or incurrence, by FE or any
Subsidiary, of indebtedness for borrowed money owed to a Person other than FE or
any Subsidiary (whether pursuant to a public offering or rule 144A or other
private placement of debt securities, syndicated or bilateral bank credit
facility or otherwise; provided that an issuance or incurrence of indebtedness
under the Existing Credit Facilities shall not constitute a Prepayment Event;
and provided further that any such issuance or incurrence of indebtedness under
the Pro Rata Facilities shall not constitute Indebtedness except to the extent
that the aggregate principal amount of all indebtedness issued or incurred under
the Pro Rata Facilities (net of any repayments thereof permitted hereunder)
exceeds the Pro Rata Cap) and (ii) any issuance or sale by FE or any Subsidiary
of any Equity Interests of FE or any Subsidiary to any Person other than FE or a
Subsidiary.
 
“Prime Rate” means the rate of interest per annum determined from time to time
by Credit Suisse as its prime rate in effect at its principal office in New York
City and notified to the Borrower.  The prime rate is a rate set by Credit
Suisse based upon various factors including Credit Suisse’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such rate.
 
“Pro Rata Cap” means $1,500,000,000.
 
The “Pro Rata Condition” shall be satisfied at any time if (a) (i) Credit
Agreement Exposure at such time does not exceed (ii) the Pro Rata Percentage of
the lesser of (x) Total Pro Rata Facility Exposure at such time and (y) the Pro
Rata Cap and (b) (i) Credit Agreement Drawn Exposure at such time does not
exceed (ii) the Pro Rata Percentage of the lesser of (x) Total Pro Rata Facility
Drawn Exposure at such time and (y) the Pro Rata Cap.
 
“Pro Rata Facilities” means this Credit Agreement and the Other Pro Rata
Facilities.
 

11
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
“Pro Rata Percentage” means, at any time, a fraction, expressed as a percentage,
the numerator of which is the aggregate amount of the Commitments on the date
hereof and the denominator of which is the lesser of (i) Total Pro Rata Facility
Exposure under all Pro Rata Facilities outstanding at such time, determined,
with respect to each Pro Rata Facility, on the date such Pro Rata Facility first
becomes effective and (ii) the Pro Rata Cap.
 
“Quotation Agency” means Markit Group Limited or any successor thereto.
 
“Reference Ratings” means, with respect to any Person, the ratings assigned by
S&P and Moody’s to the senior unsecured non-credit enhanced debt of such Person.
 
“Register” has the meaning set forth in Section 8.08(c).
 
“Related Fund” means, with respect to any Lender that is a fund or commingled
investment vehicle that invests in bank loans, any other fund that invests in
bank loans and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such investment advisor.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.
 
“Scheduled Termination Date” means the date that is 364 days following the date
hereof.
 
“SEC” means the United States Securities and Exchange Commission or any
successor thereto.
 
“Significant Subsidiaries” means (i) each regulated energy Subsidiary of FE,
including, but not limited to, OE, Penn, CEI, TE, JCP&L, Met-Ed and Penelec, and
any successor to any of them, (ii) FES, the Borrower and ATSI, and (iii) each
other Subsidiary of FE the annual revenues of which exceed $100,000,000 or the
total assets of which exceed $50,000,000.
 
“Stranded Cost Securitization Bonds” means any instruments, pass-through
certificates, notes, debentures, certificates of participation, bonds,
certificates of beneficial interest or other evidences of indebtedness or
instruments evidencing a beneficial interest that are secured by or otherwise
payable from non-bypassable cent per kilowatt hour charges authorized pursuant
to an order of a state commission regulating public utilities to be applied and
invoiced to customers of such utility.  The charges so applied and invoiced must
be deducted and stated separately from the other charges invoiced by such
utility against its customers.
 
“Subsidiary” means, with respect to any Person, any corporation or other entity
of which securities or other ownership interests having ordinary voting power to
elect a majority of the Board of Directors or other persons performing similar
functions are at the time directly or indirectly owned by such a Person, or one
or more Subsidiaries, or by such Person and one or more of its
Subsidiaries.  Unless the context otherwise requires, references herein to a
“Subsidiary” shall refer to a Subsidiary of FE.
 

12
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
“Supplemental Approval” means, with respect to Borrower, a Borrower Supplemental
Order, with respect to FES, an FES Supplemental Order.
 
“Taxes” has the meaning set forth in Section 2.16(a).
 
“TE” means The Toledo Edison Company, an Ohio Corporation.
 
“Termination Date” means the earlier of (x) the Scheduled Termination Date and
(y) the date of termination in whole of the Commitments pursuant to Section 2.06
or Section 6.01 hereof.
 
“Termination Event” means (i) a Reportable Event described in Section 4043 of
ERISA and the regulations issued thereunder (other than a Reportable Event not
subject to the provision for 30-day notice to the PBGC under such regulations),
or (ii) the withdrawal of any member of the Controlled Group from a Plan during
a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, or (iii) the filing of a notice of intent to
terminate a Plan or the treatment of a Plan amendment as a termination under
Section 4041 of ERISA, or (iv) the institution of proceedings to terminate a
Plan by the PBGC, or (v) any other event or condition that might constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan.
 
“Total Capitalization” means, at any date of determination the sum, without
duplication, of (i) Consolidated Debt of FE, (ii) the capital stock (but
excluding treasury stock and capital stock subscribed and unissued) and other
equity accounts (including retained earnings and paid in capital but excluding
accumulated other comprehensive income and loss) of FE and its Consolidated
Subsidiaries, (iii) consolidated equity of the preference stockholders of FE and
its Consolidated Subsidiaries and (iv) the aggregate principal amount of Trust
Preferred Securities and Junior Subordinated Deferred Interest Debt Obligations.
 
“Trust Preferred Securities” means any securities, however denominated, (A)
issued by FE or any Consolidated Subsidiary of FE, (B) that are not subject to
mandatory redemption or the underlying securities, if any, of which are not
subject to mandatory redemption, (C) that are perpetual or mature no less than
30 years from the date of issuance, (D) the indebtedness issued in connection
with which, including any guaranty, is subordinate in right of payment to the
unsecured and unsubordinated indebtedness of the issuer of such indebtedness or
guaranty and (E) the terms of which permit the deferral of the payment of
interest or distributions thereon to a date occurring after the Scheduled
Termination Date.
 
“Total Pro Rata Facility Drawn Exposure” means, at any time, the Other Pro Rata
Facility Drawn Exposure at such time plus Credit Agreement Drawn Exposure at
such time.
 
“Total Pro Rata Facility Exposure” means, at any time, the Other Pro Rata
Facility Exposure at such time plus Credit Agreement Exposure at such time.
 
“Type” has the meaning assigned to that term in the definitions of “Loan” when
used in such context.
 

13
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
“Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all vested nonforfeitable
benefits under such Plan exceeds (ii) the fair market value of all Plan assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan, but only to the extent that such excess represents a
potential liability of a member of the Controlled Group to the PBGC or the Plan
under Title IV of ERISA.
 
“Unmatured Default” means any event that, with the giving of notice or the
passage of time, or both, would constitute an Event of Default.
 
“Unused Fee” has the meaning specified in Section 2.05.
 
SECTION 1.02. Computation of Time Periods.
 
In this Agreement in the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding”.
 
SECTION 1.03. Accounting Terms.
 
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(g) hereof.
 
SECTION 1.04. Certain References.
 
Unless otherwise indicated, references in this Agreement to articles, sections,
paragraphs, clauses, schedules and exhibits are to the same contained in or
attached to this Agreement.
 
 
ARTICLE II   
AMOUNTS AND TERMS OF THE ADVANCES
 
SECTION 2.01. The Loans.
 
Each Lender severally agrees, on the terms and conditions hereinafter set forth,
to make Loans to the Borrower in U.S. dollars only from time to time on any
Business Day during the period from the date hereof until the Termination Date
in an aggregate amount not to exceed the Commitment of such Lender.  Each
Borrowing shall be in an aggregate amount not less than $100,000,000 or, except
as may be necessary to satisfy the Pro Rata Condition, an integral multiple of
$10,000,000 in excess thereof and shall consist of Loans of the same Type and,
in the case of Eurodollar Rate Loans, having the same Interest Period made or
Converted on the same day by the Lenders ratably according to their respective
Commitments.  Once repaid, no Loan may be reborrowed.
 

14
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
SECTION 2.02. Making the Loans.
 
(a) Each Borrowing shall be made on notice, given (i) in the case of a Borrowing
comprising Eurodollar Rate Loans, not later than 11:00 a.m. (New York time) on
the third Business Day prior to the date of the proposed Borrowing and (ii) in
the case of a Borrowing comprising Alternate Base Rate Loans, not later than
11:00 a.m. (New York time) one Business Day prior to the date of the proposed
Borrowing, by the Borrower to the Administrative Agent, which shall give to each
Lender prompt notice thereof.  Each such Notice of Borrowing by the Borrower
shall be by facsimile transmission, in substantially the form of Exhibit B
hereto, specifying therein the requested (A) date of such Borrowing, (B) Type of
Loans to be made in connection with such Borrowing, (C) aggregate amount of such
Borrowing and (D) in the case of a Borrowing comprising Eurodollar Rate Loans,
the initial Interest Period for each such Loan, which Borrowing shall be subject
to the limitations stated in the definition of “Interest Period” in
Section 1.01; provided that in the event such notice fails to specify an initial
Interest Period such Interest Period shall be deemed to be one month.  Each
Lender shall, before 1:00 p.m. (New York time) on the date of such Borrowing,
make available for the account of its Applicable Lending Office to the
Administrative Agent at its address referred to in Section 8.02, in same day
funds, such Lender’s ratable portion (according to the Lenders’ respective
Commitments) of such Borrowing.  After the Administrative Agent’s receipt of
such funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent will make such funds available to the
Borrower at the account of the Borrower designated in the applicable Notice of
Borrowing.
 
(b) Each Notice of Borrowing delivered by the Borrower shall be irrevocable and
binding on the Borrower.  In the case of any Notice of Borrowing delivered by
the Borrower requesting Eurodollar Rate Loans, the Borrower shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure by the Borrower to fulfill on or before the date specified in such
Notice of Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or redeployment of
deposits or other funds acquired by such Lender to fund the Loan to be made by
such Lender as part of such Borrowing when such Loan, as a result of such
failure, is not made on such date.
 
(c) Unless the Administrative Agent shall have received written notice via
facsimile transmission from a Lender prior to (A) 5:00 p.m. (New York time) one
Business Day prior to the date of a Borrowing comprising Eurodollar Rate Loans
or (B) 12:00 noon (New York time) on the date of a Borrowing comprising
Alternate Base Rate Loans that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount.  If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, the interest rate applicable at the time to Loans made in connection
with such Borrowing and (ii) in the case of such Lender, the Federal Funds
Effective Rate.  If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s Loan
as part of such Borrowing for purposes of this Agreement.
 

15
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
(d) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.
 
SECTION 2.03. [Reserved].
 
SECTION 2.04. [Reserved].
 
SECTION 2.05. Fees.
 
The Borrower agrees to pay to each Lender, through the Administrative Agent, on
the last Business Day of March, June, September and December in each year and on
each date on which any Commitment of such Lender shall expire or be terminated
as provided herein, an unused fee (an “Unused Fee”) equal to 0.75% per annum on
the daily unused amount of the Commitment of such Lender during the preceding
quarter (or other period commencing with the date hereof or ending with the
Termination Date or the date on which the Commitments of such Lender shall
expire or be terminated).  All Unused Fees shall be computed on the basis of the
actual number of days elapsed in a year of 360 days.
 
SECTION 2.06. Adjustment of the Commitments.
 
(a) The Borrower shall have the right, upon at least three Business Days’ notice
to the Administrative Agent, to terminate in whole or, upon same day notice,
from time to time to permanently reduce ratably in part the unused portions of
the respective Commitments of the Lenders; provided that except as may be
necessary to satisfy the Pro Rata Condition, each partial reduction shall be in
the aggregate amount of $10,000,000 or in an integral multiple of $5,000,000 in
excess thereof.  Each such notice of termination or reduction shall be
irrevocable.
 
(b) Commitments shall automatically be reduced on the date of each Loan in an
amount equal to the principal amount of such Loan.
 
SECTION 2.07. Repayment of Loans.
 
The Borrower agrees to repay the principal amount of each Loan no later than the
Maturity Date for such Loan.
 
SECTION 2.08. Interest on Loans.
 
The Borrower agrees to pay interest on the unpaid principal amount of each Loan
made by each Lender to the Borrower from the date of such Loan until such
principal amount shall be paid in full, at the following rates per annum:
 
(a) Alternate Base Rate Loans.  If such Loan is an Alternate Base Rate Loan, a
rate per annum equal at all times to the Alternate Base Rate in effect from time
to time plus the ABR Margin for such Alternate Base Rate Loan in effect from
time to time, payable quarterly in arrears on the last Business Day of each
March, June, September and December, on the Maturity Date for such Loan and on
the date such Alternate Base Rate Loan shall be Converted or be paid in full and
as provided in Section 2.12;
 

16
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
(b) Eurodollar Rate Loans.  If such Loan is a Eurodollar Rate Loan, a rate per
annum equal at all times during the Interest Period for such Loan to the sum of
the Eurodollar Rate for such Interest Period plus the LIBOR Market Rate Spread
for such Eurodollar Rate Loan in effect from time to time, payable on the last
day of each Interest Period for such Eurodollar Rate Loan or such other date as
the Administrative Agent and Borrower may agree, on the Maturity Date for such
Loan and on the date such Eurodollar Rate Loan shall be Converted or be paid in
full and as provided in Section 2.12;
 
SECTION 2.09. Additional Interest on Loans.
 
The Borrower agrees to pay to each Lender, so long as such Lender shall be
required under regulations of the Board of Governors of the Federal Reserve
System to maintain reserves with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities, additional interest on the unpaid
principal amount of each Eurodollar Rate Loan made by such Lender to the
Borrower, from the date of such Loan until such principal amount is paid in
full, at an interest rate per annum equal at all times to the remainder obtained
by subtracting (i) the Eurodollar Rate for the Interest Period for such Loan
from (ii) the rate obtained by dividing such Eurodollar Rate by a percentage
equal to 100% minus the Eurodollar Rate Reserve Percentage of such Lender for
such Interest Period, payable on each date on which interest is payable on such
Loan; provided, that no Lender shall be entitled to demand additional interest
under this Section 2.09 more than 90 days following the last day of the Interest
Period in respect of which such demand is made; provided further, however, that
the foregoing proviso shall in no way limit the right of any Lender to demand or
receive such additional interest to the extent that such additional interest
relates to the retroactive application by the Board of Governors of the Federal
Reserve System of any regulation described above if such demand is made within
90 days after the implementation of such retroactive regulation.  Such
additional interest shall be determined by such Lender and notified to the
Borrower through the Administrative Agent, and such determination shall be
conclusive and binding for all purposes, absent manifest error.
 
SECTION 2.10. Interest Rate Determination.
 
(a) The Administrative Agent shall give prompt notice to the Borrower and the
Lenders of the applicable interest rate determined by the Administrative Agent
for purposes of Section 2.08(a), or (b).
 
(b) If, with respect to any Eurodollar Rate Loans, the Majority Lenders notify
the Administrative Agent that (i) dollar deposits are not being offered to banks
in the London interbank eurodollar market for the applicable amount and Interest
Period of such Eurodollar Rate Loans, (ii) adequate and reasonable means do not
exist for determining the Eurodollar Rate or (iii) the Eurodollar Rate for any
Interest Period for such Loans will not adequately reflect the cost to such
Majority Lenders of making or funding their respective Eurodollar Rate Loans for
such Interest Period, the Administrative Agent shall forthwith so notify the
Borrower and the Lenders, whereupon
 
(i) each Eurodollar Rate Loan will automatically, on the last day of the then
existing Interest Period, therefor, Convert into an Alternate Base Rate Loan,
and
 
(ii) the obligation of the Lenders to make, or to Convert Loans into, Eurodollar
Rate Loans shall be suspended until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist.
 

17
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
SECTION 2.11. Conversion of Loans.
 
(a) Voluntary.  The Borrower may on any Business Day, upon written notice given
to the Administrative Agent not later than 11:00 a.m. (New York time) on the
third Business Day prior to the date of any proposed Conversion into Eurodollar
Rate Loans, and one Business Day prior to the date of any proposed Conversion
into Alternate Base Rate Loans, and subject to the provisions of Sections 2.10
and 2.11, Convert all Loans of one Type made to the Borrower in connection with
the same Borrowing into Loans of another Type or Types or Loans of the same Type
having the same or a new Interest Period; provided, however, that any Conversion
of, or with respect to, any Eurodollar Rate Loans into Loans of another Type or
Loans of the same Type having the same or new Interest Periods, shall be made
on, and only on, the last day of an Interest Period for such Eurodollar Rate
Loans, unless the Borrower shall also reimburse the Lenders in respect thereof
pursuant to Section 8.05(b) on the date of such Conversion.  Each such notice of
a Conversion shall, within the restrictions specified above, specify (i) the
date of such Conversion, (ii) the Loans to be Converted and (iii) if such
Conversion is into, or with respect to, Eurodollar Rate Loans, the duration of
the Interest Period for each such Loan; provided that in the event such notice
fails to specify the duration of such Interest Period the initial Interest
Period shall be deemed to be one month.
 
(b) Mandatory.  If the Borrower shall fail to select the Type of any Loan, or if
any proposed Conversion of a Borrowing that is to comprise Eurodollar Rate Loans
upon Conversion shall not occur as a result of the circumstances described in
paragraph (c) below or Borrower’s failure to deliver a timely notice of
Conversion, the Administrative Agent will forthwith so notify the Borrower and
the Lenders, and such Loans will automatically, on the last day of the then
existing Interest Period therefor, Convert into Alternate Base Rate Loans.
 
(c) Failure to Convert.  Each notice of Conversion given by the Borrower
pursuant to subsection (a) above shall be irrevocable and binding on the
Borrower.  In the case of any Borrowing that is to comprise Eurodollar Rate
Loans upon Conversion, the Borrower agrees to indemnify each Lender against any
loss, cost or expense incurred by such Lender as a result of any failure to
fulfill on the date specified for such Conversion the applicable conditions set
forth in Article III, including, without limitation, any loss, cost or expense
incurred by reason of the liquidation or redeployment of deposits or other funds
acquired by such Lender to fund such Eurodollar Rate Loans upon such Conversion,
when such Conversion, as a result of such failure, does not occur.  The
Borrower’s obligations under this subsection (c) shall survive the repayment of
all other amounts owing by the Borrower to the Lenders and the Administrative
Agent under this Agreement and any Note and the termination of the Commitments.
 
SECTION 2.12. Prepayments.
 
(a) Optional.  The Borrower may at any time prepay the outstanding principal
amounts of the Loans made to the Borrower as part of the same Borrowing in whole
or ratably in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid, upon written notice thereof given to
the Administrative Agent by the Borrower not later than 11:00 a.m. (New York
time) (i) one Business Day prior to the date of any such prepayment in the case
of Alternate Base Rate Loans and (ii) on the third Business Day prior to any
such prepayment in the case of Eurodollar Rate Loans; provided, however, that
(x) each partial prepayment of any Borrowing shall be in an aggregate principal
amount not less than $5,000,000 and shall be an integral multiple of $1,000,000,
except as may be necessary to satisfy the Pro Rata Condition and (y) in the case
of any such prepayment of a Eurodollar Rate Loan, the Borrower shall be
obligated to reimburse the Lenders in respect thereof pursuant to
Section 8.05(b) on the date of such prepayment.
 

18
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
(b) Mandatory.  In the event that any Loan Party or any Subsidiary of a Loan
Party shall receive Net Cash Proceeds from any Prepayment Event, then
substantially simultaneously with (and in any event not later than the third
Business Day next following) the receipt of such Net Cash Proceeds by such Loan
Party or such Subsidiary, the Borrower shall prepay Loans in an aggregate amount
equal to the greater of (x) the Pro Rata Percentage of such Net Cash Proceeds
and (y) such portion of such Net Cash Proceeds as is not required to be applied
to prepay loans or reduce commitments under the Other Pro Rata Facilities.
 
Any prepayment of Loans shall be accompanied by accrued interest on the amount
prepaid to the date of such prepayment and, in the case of any such prepayment
of Eurodollar Rate Loans, the Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 8.05(b) on the date of such
prepayment.
 
SECTION 2.13. Increased Costs.
 
(a) If, due to either (i) the introduction of or any change (other than any
change by way of imposition or increase of reserve requirements included in the
Eurodollar Rate Reserve Percentage) in or in the interpretation of any law or
regulation, in each case, after the date hereof or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law) issued, promulgated or made, as the
case may be, after the date hereof, there shall be any increase in the cost to
any Lender of agreeing to make or making, funding or maintaining Eurodollar Rate
Loans, then the Borrower shall from time to time, upon demand by such Lender
(with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost.  A certificate as
to the amount of such increased cost and the basis therefor, submitted to the
Borrower and the Administrative Agent by such Lender, shall constitute such
demand and shall be conclusive and binding for all purposes, absent manifest
error.
 
(b) If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), issued, promulgated or made (as the
case may be) after the date hereof, affects or would affect the amount of
capital required or expected to be maintained by such Lender or any corporation
controlling such Lender and that the amount of such capital is increased by or
based upon the existence of (i) such Lender’s commitment to lend hereunder and
other commitments of this type or (ii) the Loans made by such Lender then, upon
demand by such Lender (with a copy of such demand to the Administrative Agent),
the Borrower shall immediately pay to the Administrative Agent for the account
of such Lender, from time to time as specified by such Lender, additional
amounts sufficient to compensate such Lender, or such corporation in the light
of such circumstances, to the extent that such Lender determines such increase
in capital to be allocable to, the existence of such Lender’s commitment to lend
hereunder or the Loans made by such Lender.  A certificate as to such amounts
submitted to the Borrower and the Administrative Agent by such Lender shall
constitute such demand and shall be conclusive and binding for all purposes,
absent manifest error.
 

19
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
SECTION 2.14. Illegality.
 
Notwithstanding any other provision of this Agreement, if any Lender shall
notify the Administrative Agent that the introduction of or any change in or in
the interpretation of any law or regulation makes it unlawful, or any central
bank or other Governmental Authority asserts that it is unlawful, for any Lender
or its Eurodollar Lending Office to perform its obligations hereunder to make
Eurodollar Rate Loans or to fund or maintain Eurodollar Rate Loans  hereunder,
(i) the obligation of the Lenders to make, or to Convert Loans into, Eurodollar
Rate Loans shall be suspended until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist and (ii) the Borrower shall forthwith prepay in full all Eurodollar
Rate Loans of all Lenders then outstanding, together with interest accrued
thereon, unless (A) the Borrower, within five Business Days of notice from the
Administrative Agent, Converts all Eurodollar Rate Loans of all Lenders then
outstanding into Loans of another Type in accordance with Section 2.11 or
(B) the Administrative Agent notifies the Borrower that the circumstances
causing such prepayment no longer exist.  Any Lender that becomes aware of
circumstances that would permit such Lender to notify the Administrative Agent
of any illegality under this Section 2.14 shall use its best efforts (consistent
with its internal policy and legal and regulatory restrictions) to change the
jurisdiction of its Applicable Lending Office if the making of such change would
avoid or eliminate such illegality and would not, in the reasonable judgment of
such Lender, be otherwise disadvantageous to such Lender.
 
SECTION 2.15. Payments and Computations.
 
(a) The Borrower shall make each payment hereunder and under any Note not later
than 12:00 noon (New York time) on the day when due in U.S. dollars to the
Administrative Agent, at its address referred to in Section 8.02 in same day
funds, without set-off, counterclaim or defense and any such payment to the
Administrative Agent shall constitute payment by the Borrower hereunder or under
any Note, as the case may be, for all purposes, and upon such payment the
Lenders shall look solely to the Administrative Agent for their respective
interests in such payment.  All payments received by the Administrative Agent
after 12:00 noon (New York time) shall be deemed received on the next succeeding
Business Day (in the Administrative Agent’s sole discretion) and any applicable
interest shall continue to accrue.  The Administrative Agent will promptly after
any such payment cause to be distributed like funds relating to the payment of
principal or interest or Unused Fees ratably (other than amounts payable
pursuant to Section 2.02(c), 2.09, 2.11(c), 2.13, 2.16 or 8.05(b)) (according to
the Lenders’ respective Commitments and outstanding Loans) to the Lenders for
the account of their respective Applicable Lending Offices, and like funds
relating to the payment of any other amount payable to any Lender to such Lender
for the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement.  Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 8.08(d), from and after the effective date
specified in such Assignment and Acceptance, the Administrative Agent shall make
all payments hereunder and under any Note in respect of the interest assigned
thereby to the Lender assignee thereunder, and the parties to such Assignment
and Acceptance shall make all appropriate adjustments in such payments for
periods prior to such effective date directly between themselves.
 
(b) Each Loan Party hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made by the Borrower or any Guarantor to the
Administrative Agent when due hereunder or under any Note held by such Lender,
to charge from time to time against any or all of the Loan Parties’ accounts
(other than any payroll account maintained by the Loan Parties with such Lender
if and to the extent that such Lender shall have expressly waived its set-off
rights in writing in respect of such payroll account) with such Lender any
amount so due.
 

20
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
(c) All computations of interest based on the Alternate Base Rate (based on the
Prime Rate) shall be made by the Administrative Agent on the basis of a year of
365 or 366 days, as the case may be, and all computations of facility fees and
of  interest based on the Alternate Base Rate (based upon the Federal Funds
Effective Rate), the Eurodollar Rate or the Federal Funds Effective Rate shall
be made by the Administrative Agent, and all computations of interest pursuant
to Section 2.09 shall be made by a Lender, on the basis of a year of 360 days,
in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such facility fees or
interest are payable.  Each determination by the Administrative Agent (or, in
the case of Section 2.09, by a Lender) of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.
 
(d) Except as otherwise provided herein, whenever any payment hereunder or under
any Note shall be stated to be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of payment of interest,
as the case may be; provided, however, if such extension would cause payment of
interest on or principal of Eurodollar Rate Loans to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
 
(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender.  If and to the extent that the Borrower shall not
have so made such payment in full to the Administrative Agent, each Lender shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at the Federal Funds Effective Rate.
 
(f) Any amount payable by the Borrower hereunder or under any Note that is not
paid when due (whether at stated maturity, by acceleration or otherwise) shall
(to the fullest extent permitted by law) bear interest from the date when due
until paid in full at a rate per annum equal at all times to the Alternate Base
Rate plus 2.00% per annum, payable upon demand.
 
(g) To the extent that any payment by or on behalf of the Borrower is made to
the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of set-off, and such payment or the proceeds of such
set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any bankruptcy, insolvency or other similar
law now or hereafter in effect or otherwise, then (i) to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such set-off had not occurred and (ii) each Lender severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect.  The obligations of the Lenders
under clause (ii) of the preceding sentence shall survive the payment in full of
any amounts hereunder and the termination of this Agreement.
 

21
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
SECTION 2.16. Taxes.
 
(a) Any and all payments by the Borrower hereunder and under any Note shall be
made, in accordance with Section 2.15, free and clear of and without deduction
for any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender and the Administrative Agent, such taxes, levies, imposts,
deductions and charges in the nature of franchise taxes or taxes measured by the
gross receipts or net income of any Lender or the Administrative Agent by any
jurisdiction in which such Lender or the Administrative Agent (as the case may
be) is organized, located or conducts business or any political subdivision
thereof and, in the case of each Lender, by the jurisdiction of such Lender’s
Applicable Lending Office or any political subdivision thereof (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being herein referred to as “Taxes”).  If the Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any Note to any Lender or the Administrative Agent, (i) the
sum payable shall be increased as may be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.16) such Lender or the Administrative Agent (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with Applicable Law.
 
(b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under any Note or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement or any Note (herein referred to as “Other Taxes”).
 
(c) the Borrower agrees to indemnify each Lender and the Administrative Agent
for the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.16) paid by such Lender or the Administrative Agent (as the case may
be) and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted.  This indemnification shall be made within 30
days from the date such Lender or the Administrative Agent (as the case may be)
makes written demand therefor.
 
(d) Prior to the date of the initial Borrowing in the case of each Bank, and on
the date of the Assignment and Acceptance pursuant to which it became a Lender
in the case of each other Lender, and from time to time thereafter if requested
by the Borrower or the Administrative Agent, each Lender organized under the
laws of a jurisdiction outside the United States shall provide the
Administrative Agent and the Borrower with the forms prescribed by the Internal
Revenue Service of the United States certifying that such Lender is exempt from
United States withholding taxes with respect to all payments to be made to such
Lender hereunder and under any Note.  If for any reason during the term of this
Agreement, any Lender becomes unable to submit the forms referred to above or
the information or representations contained therein are no longer accurate in
any material respect, such Lender shall promptly notify the Administrative Agent
and the Borrower in writing to that effect.  Unless the Borrower and the
Administrative Agent have received forms or other documents satisfactory to them
indicating that payments hereunder or under any Note are not subject to United
States withholding tax, the Borrower or the Administrative Agent shall withhold
taxes from such payments at the applicable statutory rate in the case of
payments to or for any Lender organized under the laws of a jurisdiction outside
the United States.
 

22
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
(e) Any Lender claiming any additional amounts payable pursuant to this
Section 2.16 shall use its best efforts (consistent with its internal policy and
legal and regulatory restrictions) to change the jurisdiction of its Applicable
Lending Office if the making of such a change would avoid the need for, or
reduce the amount of, any such additional amounts that may thereafter accrue and
would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.
 
(f) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.16 shall survive the payment in full of principal and interest
hereunder and under any Note.
 
SECTION 2.17. Sharing of Payments, Etc.
 
If any Lender shall obtain any payment (whether voluntary, involuntary, through
the exercise of any right of set-off, or otherwise) on account of the Loans made
by it (other than pursuant to Section 2.02(c), 2.09, 2.11(c), 2.13, 2.16 or
8.05(b)) in excess of its ratable share of payments on account of the Loans
obtained by all the Lenders, such Lender shall forthwith purchase from the other
Lenders such participations in the Loans made by them as shall be necessary to
cause such purchasing Lender to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (a) the amount of
such Lender’s required repayment to (b) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered.  The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.17 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.
 
SECTION 2.18. Noteless Agreement; Evidence of Indebtedness.
 
(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
 
(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period (if any) with respect thereto, (ii) the amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.
 
(c) The entries maintained in the accounts maintained pursuant to subsections
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
such obligations in accordance with their terms.
 

23
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
(d) Any Lender may request that its Loans be evidenced by a Note.  In such
event, the Borrower shall prepare, execute and deliver to such Lender a Note
payable to the order of such Lender.  Thereafter, the Loans evidenced by such
Note and interest thereon shall at all times (including after any assignment
pursuant to Section 8.08) be represented by one or more Notes payable to the
order of the payee named therein or any assignee pursuant to Section 8.08,
except to the extent that any such Lender or assignee subsequently returns any
such Note for cancellation and requests that such Borrowings once again be
evidenced as described in subsections (a) and (b) above.
 
 
ARTICLE III
CONDITIONS OF LENDING
 
SECTION 3.01. Conditions Precedent to Initial Extension of Credit.
 
The obligation of each Lender to make its initial Loan is subject to the
conditions precedent that on or before the date of any such Extension of Credit:
 
(a) The Administrative Agent shall have received the following, each dated the
same date (except for the financial statements referred to in paragraph (iv)),
in form and substance satisfactory to the Administrative Agent and (except for
any Note) with one copy for each Lender:
 
(i) This Agreement, duly executed by each of the parties hereto, and Notes
requested by any Lender pursuant to Section 2.18(d), duly completed and executed
by the Borrower and payable to the order of such Lender;
 
(ii) Certified copies of the resolutions of the Board of Directors of each Loan
Party approving this Agreement and the other Loan Documents to which it is, or
is to be, a party and of all documents evidencing any other necessary corporate
action with respect to this Agreement and such Loan Documents;
 
(iii) A certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying (A) the names and true signatures of the officers of such Loan
Party authorized to sign each Loan Document to which such Loan Party is, or is
to become, a party and the other documents to be delivered hereunder; (B) that
attached thereto are true and correct copies of the Organizational Documents of
such Loan Party, in each case as in effect on such date; and (C) that attached
thereto are true and correct copies of all governmental and regulatory
authorizations and approvals (including such Loan Party’s Approval, as
applicable) required for the due execution, delivery and performance by such
Loan Party of this Agreement and each other Loan Document to which such Loan
Party is, or is to become, a party;
 
(iv) Copies of the consolidated balance sheets of FE and its Subsidiaries as of
December 31, 2007, and the related consolidated statements of income, retained
earnings and cash flows of FE and its Subsidiaries for the fiscal year then
ended, certified by PricewaterhouseCoopers LLP, and the unaudited consolidated
balance sheets of FE and its Subsidiaries as of June 30, 2008, and related
consolidated statements of income and cash flows of FE and its Subsidiaries for
the three-month period then ended, in all cases as amended and restated to the
date of delivery;
 

24
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
(v) An opinion of Wendy E. Stark, Associate General Counsel, counsel for the
Borrower, or other Associate General Counsel of Borrower, satisfactory in form
and substance to the Administrative Agent;
 
(vi) An opinion of Akin Gump Strauss Hauer & Feld LLP, special counsel for the
Borrower, satisfactory in form and substance to the Administrative Agent; and
 
(vii) Such other certifications, opinions, financial or other information,
approvals and documents as the Administrative Agent or any other Lender may
reasonably request, all in form and substance satisfactory to the Administrative
Agent or such other Lender (as the case may be).
 
(b) [Reserved].
 
(c) The Borrower shall have paid all of the fees payable on the date hereof in
accordance with the Agency Letter.
 
(d) The Administrative Agent shall have received all documentation and
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act.
 
(e) The Borrower shall have issued to the Administrative Agent for its benefit
and the benefit of the Lenders a first lien mortgage bond (the “FEGC First
Mortgage Bond”) pursuant to the Open-End Mortgage, General Mortgage Indenture
and Deed of Trust dated as of June 19, 2008, between the Borrower and The Bank
of New York Trust Company, N.A. (the “2008 FEGC First Mortgage Indenture”),
which FEGC First Mortgage Bond shall (i) be in a principal amount not less than
the aggregate amount of the Commitments as of the date hereof, (ii) provide that
any Event of Default hereunder (other than an Event of Default under Section
6.01(e) directly arising from a failure to pay or other default under any
Existing Credit Facility) shall constitute an “Event of Default” as defined in
the 2008 FEGC First Mortgage Indenture or shall otherwise trigger redemption or
put rights, in each case in form and substance satisfactory to the
Administrative Agent, (iii) provide that at no time prior to the Termination
Date shall the aggregate outstanding amount of bonds issued under the 2008 FEGC
First Mortgage Indenture exceed 60% (or such greater percentage as shall have
been consented to by the Administrative Agent, with such consent not to be
unreasonably withheld) of the lesser of the Cost or Fair Value of all Property
Additions (each capitalized term used in this clause (iii) and not otherwise
defined herein shall have the meaning set forth in 2008 FEGC First Mortgage
Indenture as in effect on the date hereof) and (iv) otherwise be on terms
satisfactory to the Administrative Agent.  The Loan Parties shall have entered
into such documents, including such amendments to this Agreement, and performed
such filings, recordations and searches, as are necessary or requested by the
Administrative Agent to give effect to the immediately preceding sentence.
 
(f) The Loan Parties shall have engaged one or more investment banks
satisfactory to the Administrative Agent to publicly sell or privately place
debt or equity securities of the Loan Parties or their Subsidiaries, the
proceeds of which will be used to provide funds for the prepayment in full of
the Loans and termination of the Commitments.
 

25
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
SECTION 3.02. Conditions Precedent to Each Extension of Credit.
 
The obligation of each Lender to make a Loan as part of any Borrowing (including
the initial Borrowing) shall be subject to the further conditions precedent that
on the date of such Extension of Credit:
 
(i) The following statements shall be true (and each of the giving of the
applicable Notice of Borrowing and the acceptance by the Borrower of the
proceeds of such Borrowing shall constitute a representation and warranty by the
Borrower that on the date of such Extension of Credit such statements are true):
 
(A) the representations and warranties of the Loan Parties contained in
Section 4.01 hereof are true and correct on and as of the date of such Extension
of Credit, before and after giving effect to such Extension of Credit and to the
application of the proceeds therefrom, as though made on and as of such date;
 
(B) no event has occurred and is continuing, or would result from such Extension
of Credit or from the application of the proceeds therefrom, that constitutes an
Event of Default or would constitute an Event of Default but for the requirement
that notice be given or time elapse or both; and
 
(C) the amount of such Extension of Credit, shall not exceed the amount of the
Commitments at such time
 
(ii) The Borrower shall have delivered to the Administrative Agent copies of
such other approvals and documents as the Administrative Agent or any other
Lender (through the Administrative Agent) may reasonably request; and
 
(iii) Immediately after giving effect to such Extension of Credit and any
extensions of credit made or to be made on such day under the Other Pro Rata
Facilities (A) the Pro Rata Condition shall be satisfied and (B) the Existing
Credit Facilities shall be fully drawn or utilized.
 
SECTION 3.03. Conditions Precedent to Conversions.
 
The obligation of each Lender to Convert any Borrowing is subject to the
conditions precedent that on the date of such Conversion:
 
(a) The following statements shall be true (and the giving of the notice of
Conversion pursuant to Section 2.11 shall constitute a representation and
warranty by the Borrower that on the date of such Conversion such statements are
true):
 
(i) the representations and warranties of the Loan Parties contained in
Section 4.01 are correct on and as of the date of such Conversion, before and
after giving effect to such Conversion, as though made on and as of such date;
and
 
(ii) no event has occurred and is continuing or would result from such
Conversion, that constitutes an Event of Default or that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.
 

26
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
(b) The Borrower shall have delivered to the Administrative Agent copies of such
other approvals and documents as the Administrative Agent may reasonably
request.
 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01. Representations and Warranties.
 
Each Loan Party represents and warrants as follows:
 
(a) Corporate Existence and Power.  It is a corporation duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, is duly qualified to do business as a foreign corporation in and
is in good standing under the laws of each state in which the ownership of its
properties or the conduct of its business makes such qualification necessary
except where the failure to be so qualified would not have a material adverse
effect on its business or financial condition or its ability to perform its
obligations under the Loan Documents, and has all corporate powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted.
 
(b) Corporate Authorization.  The execution, delivery and performance by it of
each Loan Document to which it is, or is to become, a party, have been duly
authorized by all necessary corporate action on its part and do not, and will
not, require the consent or approval of its shareholders, or any trustee or
holder of any Indebtedness or other obligation of it, other than such consents
and approvals as have been duly obtained, given or accomplished.
 
(c) No Violation, Etc.  Neither the execution, delivery or performance by it of
this Agreement or any other Loan Document to which it is, or is to become, a
party, nor the consummation by it of the transactions contemplated hereby or
thereby, nor compliance by it with the provisions hereof or thereof, conflicts
or will conflict with, or results or will result in a breach or contravention of
any of the provisions of its Organizational Documents, any Applicable Law, or
any indenture, mortgage, lease or any other agreement or instrument to which it
or any of its Affiliates is party or by which its property or the property of
any of its Affiliates is bound, or results or will result in the creation or
imposition of any Lien upon any of its property or the property of any of its
Affiliates except as provided herein.  There is no provision of its
Organizational Documents, or any Applicable Law, or any such indenture,
mortgage, lease or other agreement or instrument that materially adversely
affects, or in the future is likely (so far as it can now foresee) to materially
adversely affect, its business, operations, affairs, condition, properties or
assets or its ability to perform its obligations under this Agreement or any
other Loan Document to which it is, or is to become, a party.  Each Loan Party
and each Subsidiary is in compliance with all laws (including, without
limitation, ERISA and Environmental Laws), regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, has not had and could
not reasonably be expected to have a material adverse effect on (i) the
business, assets, operations, condition (financial or otherwise) or prospects of
FE and its Subsidiaries taken as a whole or (ii) the legality, validity or
enforceability of any of the Loan Documents or the rights, remedies and benefits
available to the parties thereunder or the ability of any Loan Party to perform
its obligations under the Loan Documents.
 

27
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 

(d) Governmental Actions.  No Governmental Action is or will be required in
connection with the execution, delivery or performance by it, or the
consummation by it of the transactions contemplated by this Agreement or any
other Loan Document to which it is, or is to become, a party other than (i) such
Loan Party’s Approval, as applicable, which has been duly issued and is in full
force and effect and (ii) such Loan Party’s Supplemental Approval, as
applicable.
 
(e) Execution and Delivery.  This Agreement and the other Loan Documents to
which it is, or is to become, a party have been or will be (as the case may be)
duly executed and delivered by it, and this Agreement is, and upon execution and
delivery thereof each other Loan Document will be, the legal, valid and binding
obligation of it enforceable against it in accordance with its terms, subject,
however, to the application by a court of general principles of equity and to
the effect of any applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally.
 
(f) Litigation.  Except as disclosed in FE’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2007, its Quarterly Report on Form 10-Q for the
quarter ended June 30, 2008, and its Current Reports on Form 8-K filed in 2008
prior to the date hereof (copies of which have been furnished to each Bank)
there is no pending or threatened action or proceeding (including, without
limitation, any proceeding relating to or arising out of Environmental Laws)
affecting it or any of its Subsidiaries before any court, governmental agency or
arbitrator that has a reasonable possibility of having a material adverse effect
on the business, condition (financial or otherwise), results of operations or
prospects of it and its consolidated subsidiaries, taken as a whole, or on the
ability of such Loan Party to perform its obligations under this Agreement or
any other Loan Document, and there has been no development in the matters
disclosed in such filings that has had such a material adverse effect.
 
(g) Financial Statements; Material Adverse Change.  The consolidated balance
sheets of FE and its Subsidiaries as at December 31, 2007, and the related
consolidated statements of income, retained earnings and cash flows of FE and
its Subsidiaries, for the fiscal year then ended, certified by
PricewaterhouseCoopers LLP, independent public accountants, and the unaudited
consolidated balance sheet of FE and its Subsidiaries as at June 30, 2008, and
the related consolidated statements of income and cash flows of FE and its
Subsidiaries for the three months then ended, copies of each of which have been
furnished to each Lender, in all cases as amended and restated to the date
hereof, present fairly the consolidated financial position of FE and its
Subsidiaries as at such dates and the consolidated results of the operations of
FE and its Subsidiaries for the periods ended on such dates, all in accordance
with GAAP consistently applied.  Except as disclosed in FE’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2007, its Quarterly Report on
form 10-Q for the quarter ended June 30, 2008, its Current Reports on Form 8-K
filed in 2008 prior to the date hereof (copies of which have been furnished to
each Bank), and the Investor Letter to be filed on Form 8-K (a copy of which has
been furnished to each Bank on or prior to the date hereof), there has been no
material adverse change in the business, condition (financial or otherwise),
results of operations or prospects of FE and its Consolidated Subsidiaries,
taken as a whole, since December 31, 2007.
 
(h) ERISA.
 
(i) No Termination Event has occurred or is reasonably expected to occur with
respect to any Plan.
 

28
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
(ii) Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 Series) with respect to each Plan, copies of which have been filed
with the Internal Revenue Service and furnished to the Banks, is complete and
accurate and fairly presents the funding status of such Plan, and since the date
of such Schedule B there has been no material adverse change in such funding
status.
 
(iii) Neither it nor any member of the Controlled Group has incurred nor
reasonably expects to incur any withdrawal liability under ERISA to any
Multiemployer Plan.
 
(i) Taxes.  It and each of its Subsidiaries has filed all tax returns (federal,
state and local) required to be filed and paid all taxes shown thereon to be
due, including interest and penalties, or provided adequate reserves for payment
thereof in accordance with GAAP other than such taxes that such Loan Party or
such Subsidiary is contesting in good faith by appropriate legal proceedings.
 
(j) Use of Proceeds.  The proceeds of each Extension of Credit will be used for
general corporate purposes of FE and its Subsidiaries except as provided in
Section 5.03(e).
 
(k) Margin Stock.  After applying the proceeds of each Extension of Credit, not
more than 25.00% of the value of the assets of FE and its Subsidiaries subject
to the restrictions of Section 5.03(a) or (b) will consist of or be represented
by Margin Stock.  The Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying Margin Stock, and no proceeds
of any Extension of Credit will be used to purchase or carry any Margin Stock or
to extend credit to others for the purpose of purchasing or carrying any Margin
Stock.
 
(l) Investment Company.  No Loan Party is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or an “investment advisor” within the meaning
of the Investment Advisers Act of 1940, as amended.
 
(m) No Event of Default.  No event has occurred and is continuing that
constitutes an Event of Default or that would constitute an Event of Default
(including, without limitation, an Event of Default under Section 6.01(e)) but
for the requirement that notice be given or time elapse or both.
 
(n) Solvency.  (i)  The fair saleable value of its assets will exceed the amount
that will be required to be paid on or in respect of the probable liability on
its existing debts and other liabilities (including contingent liabilities) as
they mature; (ii) its assets do not constitute unreasonably small capital to
carry out its business as now conducted or as proposed to be conducted; (iii) it
does not intend to incur debts beyond its ability to pay such debts as they
mature (taking into account the timing and amounts of cash to be received by it
and the amounts to be payable on or in respect of its obligations); and (iv) it
does not believe that final judgments against it in actions for money damages
presently pending will be rendered at a time when, or in an amount such that, it
will be unable to satisfy any such judgments promptly in accordance with their
terms (taking into account the maximum reasonable amount of such judgments in
any such actions and the earliest reasonable time at which such judgments might
be rendered).  Its cash flow, after taking into account all other anticipated
uses of its cash (including the payments on or in respect of debt referred to in
clause (iii) above), will at all times be sufficient to pay all such judgments
promptly in accordance with their terms.
 

29
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
(o) No Material Misstatements. The reports, financial statements and other
written information furnished by or on behalf of such Loan Party to the
Administrative Agent or any Lender pursuant to or in connection with the Loan
Documents and the transactions contemplated thereby do not contain and will not
contain, when taken as a whole, any untrue statement of a material fact and do
not omit and will not omit, when taken as a whole, to state any fact necessary
to make the statements therein, and in the light of the circumstances under
which they were or will be made, are not misleading in any material respect.
 
 
ARTICLE V  
COVENANTS OF THE LOAN PARTIES
 
SECTION 5.01. Affirmative Covenants of the Loan Parties.
 
Unless the Majority Lenders shall otherwise consent in writing, so long as any
amount payable by any Loan Party hereunder shall remain unpaid or any Lender
shall have any Commitment hereunder, each Loan Party will:
 
(a) Preservation of Corporate Existence, Etc.  (i) Without limiting the right of
such Loan Party to merge with or into or consolidate with or into any other
corporation or entity in accordance with the provisions of
Section 5.03(c) hereof, preserve and maintain its corporate existence in the
state of its incorporation and qualify and remain qualified as a foreign
corporation in each jurisdiction in which such qualification is reasonably
necessary in view of its business and operations or the ownership of its
properties and (ii) preserve, renew and keep in full force and effect the
rights, privileges and franchises necessary or desirable in the normal conduct
of its business.
 
(b) Compliance with Laws, Etc.  Comply, and cause each of its Subsidiaries to
comply, in all material respects with all applicable laws, rules, regulations
and orders of any Governmental Authority, the noncompliance with which would
materially and adversely affect the business or condition of such Loan Party and
its Subsidiaries, taken as a whole, such compliance to include, without
limitation, compliance with the Patriot Act, regulations promulgated by the U.S.
Treasury Department Office of Foreign Assets Control, Environmental Laws and
ERISA and paying before the same become delinquent all material taxes,
assessments and governmental charges imposed upon it or upon its property,
except to the extent compliance with any of the foregoing is then being
contested in good faith by appropriate legal proceedings.
 
(c) Maintenance of Insurance, Etc.  Maintain insurance with responsible and
reputable insurance companies or associations or through its own program of
self-insurance in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which such Loan Party operates and furnish to the
Administrative Agent, within a reasonable time after written request therefor,
such information as to the insurance carried as any Lender, through the
Administrative Agent, may reasonably request.
 

30
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
(d) Inspection Rights.  At any reasonable time and from time to time as the
Administrative Agent or any Lender may reasonably request, permit the
Administrative Agent or such Lender or any agents or representatives thereof to
examine and make copies of and abstracts from the records and books of account
of, and visit the properties of, such Loan Party and any of its Subsidiaries,
and to discuss the affairs, finances and accounts of such Loan Party and any of
its Subsidiaries with any of their respective officers or directors; provided,
however, that such Loan Party reserves the right to restrict access to any of
its Subsidiaries’ generating facilities in accordance with reasonably adopted
procedures relating to safety and security.  The Administrative Agent and each
Lender agree to use reasonable efforts to ensure that any information concerning
such Loan Party or any of its Subsidiaries obtained by the Administrative Agent
or such Lender pursuant to this subsection (d) or subsection (g) that is not
contained in a report or other document filed with the SEC, distributed by such
Loan Party to its security holders or otherwise generally available to the
public, will, to the extent permitted by law and except as may be required by
valid subpoena or in the normal course of the Administrative Agent’s or such
Lender’s business operations, be treated confidentially by the Administrative
Agent or such Lender, as the case may be, and will not be distributed or
otherwise made available by the Administrative Agent or such Lender, as the case
may be, to any Person, other than the Administrative Agent’s or such Lender’s
employees, authorized agents or representatives (including, without limitation,
attorneys and accountants).
 
(e) Keeping of Books.  Keep, and cause each Subsidiary to keep, proper books of
record and account in which entries shall be made of all financial transactions
and the assets and business of such Loan Party and each of its Subsidiaries in
accordance with GAAP.
 
(f) Maintenance of Properties.  Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
that are useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted, it being understood that this
covenant relates only to the good working order and condition of such properties
and shall not be construed as a covenant of such Loan Party or any of its
Subsidiaries not to dispose of such properties by sale, lease, transfer or
otherwise.
 
(g) Reporting Requirements.  Furnish, or cause to be furnished, to the
Administrative Agent, which shall furnish to each Lender, the following:
 
(i) promptly after the occurrence of any Event of Default, the statement of an
authorized officer of the Borrower setting forth details of such Event of
Default and the action that such Loan Party has taken or proposes to take with
respect thereto;
 
(ii) as soon as available and in any event within 50 days after the close of
each of the first three quarters in each fiscal year of FE, consolidated balance
sheets of FE and its Subsidiaries as at the end of such quarter and consolidated
statements of income of FE and its Subsidiaries for the period commencing at the
end of the previous fiscal year and ending with the end of such quarter, fairly
presenting the financial condition of FE and its Subsidiaries as at such date
and the results of operations of FE and its Subsidiaries for such period and
setting forth in each case in comparative form the corresponding figures for the
corresponding period of the preceding fiscal year, all in reasonable detail and
duly certified (subject to year-end audit adjustments) by the chief financial
officer, treasurer, assistant treasurer or controller of the Borrower as having
been prepared in accordance with GAAP consistently applied;
 

31
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
(iii) as soon as available and in any event within 105 days after the end of
each fiscal year of FE, a copy of the annual report for such year for FE and its
Subsidiaries, containing consolidated and consolidating financial statements of
FE and its Subsidiaries for such year certified in a manner acceptable to the
Lenders by PricewaterhouseCoopers LLP or other independent public accountants
acceptable to the Lenders, together with statements of projected financial
performance prepared by management for the next fiscal year, in form
satisfactory to the Administrative Agent;
 
(iv) concurrently with the delivery of the financial statements specified in
clauses (ii) and (iii) above, a certificate of the chief financial officer,
treasurer, assistant treasurer or controller of the Borrower (A) stating whether
he has any knowledge of the occurrence at any time prior to the date of such
certificate of an Event of Default not theretofore reported pursuant to the
provisions of clause (i) of this subsection (g) or of the occurrence at any time
prior to such date of any such Event of Default, except Events of Default
theretofore reported pursuant to the provisions of clause (i) of this
subsection (g) and remedied, and, if so, stating the facts with respect thereto
and (B) setting forth in a true and correct manner, the calculation of the
ratios contemplated by Section 5.02 hereof, as of the date of the most recent
financial statements accompanying such certificate, to show the Borrower’s
compliance with or the status of the financial covenants contained in
Section 5.02 hereof;
 
(v) promptly after the sending or filing thereof, copies of any reports that FE
sends to any of its securityholders, and copies of all reports on Form 10-K,
Form 10-Q or Form 8-K that FE or any of its Subsidiaries files with the SEC;
 
(vi) as soon as possible and in any event (A) within 30 days after FE or any
member of the Controlled Group knows or has reason to know that any Termination
Event described in clause (i) of the definition of Termination Event with
respect to any Plan has occurred and (B) within 10 days after FE or any member
of the Controlled Group knows or has reason to know that any other Termination
Event with respect to any Plan has occurred, a statement of the chief financial
officer of FE describing such Termination Event and the action, if any, that FE
or such member of the Controlled Group, as the case may be, proposes to take
with respect thereto;
 
(vii) promptly and in any event within two Business Days after receipt thereof
by FE or any member of the Controlled Group from the PBGC, copies of each notice
received by FE or any such member of the Controlled Group of the PBGC’s
intention to terminate any Plan or to have a trustee appointed to administer any
Plan;
 
(viii) promptly and in any event within 30 days after the filing thereof with
the Internal Revenue Service, copies of each Schedule B (Actuarial Information)
to the annual report (Form 5500 Series) with respect to each Plan;
 
(ix) promptly and in any event within five Business Days after receipt thereof
by FE or any member of the Controlled Group from a Multiemployer Plan sponsor, a
copy of each notice received by FE or any member of the Controlled Group
concerning the imposition of withdrawal liability pursuant to Section 4202 of
ERISA;
 

32
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
(x) promptly and in any event within five Business Days after Moody’s or S&P has
changed any Reference Rating of any Loan Party, notice of such change;
 
(xi) promptly, and in any event within three Business Days following the date of
execution thereof, a copy of each Other Pro Rata Facility; and
 
(xii) such other information respecting the condition or operations, financial
or otherwise, of FE or any of its Subsidiaries, including, without limitation,
copies of all reports and registration statements that FE or any Subsidiary
files with the SEC or any national securities exchange, as the Administrative
Agent or any Lender (through the Administrative Agent) may from time to time
reasonably request.
 
(h) Loan Party Approvals.  Maintain such Loan Party’s Approval, as applicable,
and, on and after the date of any Extension of Credit after the expiration of
such Loan Party’s Approval, as applicable, such Loan Party’s Supplemental
Approval, as applicable, in full force and effect and comply with all terms and
conditions thereof until all amounts outstanding under the Loan Documents shall
have been repaid or paid (as the case may be) and the Termination Date has
occurred.
 
SECTION 5.02. Debt to Capitalization Ratio.
 
Unless the Majority Lenders shall otherwise consent in writing, so long as any
amount payable by any Loan Party hereunder shall remain unpaid or any Lender
shall have any Commitment hereunder, FE will maintain a Debt to Capitalization
Ratio of no more than 0.65 to 1.00 (determined as of the last day of each fiscal
quarter).
 
SECTION 5.03. Negative Covenants of the Loan Parties.
 
Unless the Majority Lenders shall otherwise consent in writing, so long as any
amount payable by any Loan Party hereunder shall remain unpaid or any Lender
shall have any Commitment hereunder, no Loan Party will:
 
(a) Sales, Etc.  (i) Sell, lease, transfer or otherwise dispose of any shares of
common stock of any domestic Significant Subsidiary, whether now owned or
hereafter acquired by FE, or permit any Significant Subsidiary to do so or (ii)
permit FE or any Subsidiary to sell, lease, transfer or otherwise dispose of
(whether in one transaction or a series of transactions) assets located in the
United States of America representing in the aggregate more than 15.00%
(determined at the time of each such transaction) of the value of all of the
consolidated fixed assets of FE, as reported on the most recent consolidated
balance sheet of FE, to any entity other than FE or any of its wholly owned
direct or indirect Subsidiaries or, in the case of TE, to Centerior Funding
Corporation; provided, however, that this provision shall not restrict the
transfer of nuclear and fossil generation assets from Penn, OE, CEI and TE to
FirstEnergy Nuclear Generation Corp. and Borrower, respectively (the “Generation
Transfers”).
 

33
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
(b) Liens, Etc.  Create or suffer to exist, or permit any Significant Subsidiary
to create or suffer to exist, any Lien upon or with respect to any of its
properties (including, without limitation, any shares of any class of equity
security of any Significant Subsidiary), in each case to secure or provide for
the payment of Indebtedness, other than (i) liens consisting of (A) pledges or
deposits in the ordinary course of business to secure obligations under worker’s
compensation laws or similar legislation, (B) deposits in the ordinary course of
business to secure, or in lieu of, surety, appeal or customs bonds to which FE
or any Significant Subsidiary is a party, (C) pledges or deposits in the
ordinary course of business to secure performance in connection with bids,
tenders or contracts (other than contracts for the payment of money) or
(D) materialmen’s, mechanics’, carriers’, workers’, repairmen’s or other like
Liens incurred in the ordinary course of business for sums not yet due or
currently being contested in good faith by appropriate proceedings diligently
conducted, or deposits to obtain in the release of such Liens; (ii) purchase
money liens or purchase money security interests upon or in any property
acquired or held by FE or any Significant Subsidiary in the ordinary course of
business, which secure the purchase price of such property or secure
indebtedness incurred solely for the purpose of financing the acquisition of
such property; (iii) Liens existing on the property of any Person at the time
that such Person becomes a direct or indirect Significant Subsidiary of FE or
any Significant Subsidiary; provided that such Liens were not created to secure
the acquisition of such Person; (iv) Liens in existence on the date of this
Agreement; (v) Liens created by any First Mortgage Indenture, so long as (1)
under the terms thereof, no “event of default” (howsoever designated) in respect
of any bonds issued thereunder (other than bonds issued or pledged to the
Administrative Agent) will be triggered by reference to an Event of Default or
Unmatured Default and (2) no such Liens shall apply to assets acquired from FE
or any Significant Subsidiary if such assets were free of Liens (other than as a
result of a release of such Liens in contemplation of such acquisition)
immediately prior to any such acquisition; (vi) Liens on assets of ATSI to
secure Indebtedness of ATSI; provided, however, that the aggregate principal
amount of Indebtedness secured by such Liens shall not at any time exceed 60% of
the depreciated book value of the property subject to such Liens; (vii) Liens
securing Stranded Cost Securitization Bonds; (viii) Liens on cash (in an
aggregate amount not to exceed $270,000,000) pledged to secure reimbursement
obligations for letters of credit issued for the account of OE; (ix) Liens on
assets transferred in the Generation Transfers in favor of the transferor
thereof; (x) Liens created for the sole purpose of extending, renewing or
replacing in whole or in part Indebtedness secured by any Lien referred to in
the foregoing clauses (i) through (ix); provided, however, that the principal
amount of Indebtedness secured thereby shall not exceed the principal amount of
Indebtedness so secured at the time of such extension, renewal or replacement,
and that such extension, renewal or replacement, as the case may be, shall be
limited to all or a part of the property or Indebtedness that secured the Lien
so extended, renewed or replaced (and any improvements on such property) and
(xi) Liens securing the Obligations.
 
(c) Mergers, Etc.  Merge with or into or consolidate with or into any other
Person, or permit any of its Subsidiaries to do so unless (i) immediately after
giving effect thereto, no event shall occur and be continuing that constitutes
an Event of Default, (ii) the consolidation or merger shall not materially and
adversely affect the ability of any Loan Party (or its successor by merger or
consolidation as contemplated by clause (i) of this subsection (c)) to perform
its obligations hereunder or under any other Loan Document and (iii) in the case
of any merger or consolidation to which any Loan Party is a party, the
corporation formed by such consolidation or into which such Loan Party shall be
merged shall assume such Loan Party’s obligations under this Agreement and the
other Loan Documents to which it is a party in a writing satisfactory in form
and substance to the Majority Lenders.
 

34
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
(d) Compliance with ERISA.  (i) Enter into any “prohibited transaction” (as
defined in Section 4975 of the Code, and in ERISA) involving any Plan that may
result in any liability of such Loan Party to any Person that (in the opinion of
the Majority Lenders) is material to the financial position or operations of
such Loan Party or (ii) allow or suffer to exist any other event or condition
known to such Loan Party that results in any liability of such Loan Party to the
PBGC that (in the opinion of the Majority Lenders) is material to the financial
position or operations of such Loan Party.  For purposes of this subsection (d),
“liability” shall not include termination insurance premiums payable under
Section 4007 of ERISA.
 
(e) Use of Proceeds.  Use the proceeds of any Extension of Credit (i) to make
any payment of principal or directly or indirectly redeem, repurchase, retire or
otherwise acquire for consideration, any Indebtedness outstanding under (x) the
Existing Credit Facilities, (y) the Other Pro Rata Facilities except to the
extent that immediately following such payment the Pro Rata Condition shall be
satisfied or (z) any other bilateral or syndicated bank credit facilities, other
than to satisfy reimbursement obligations with respect to letters of credit
issued to support pollution control revenue bonds issued by, or obligations
under sale lease back transactions entered into by, FE or its Subsidiaries prior
to the date hereof or (ii) in connection with any Hostile Acquisition.
 
(f) Other Indebtedness.  The Loan Parties will not, and will not permit any of
their Subsidiaries to (i) reduce the amount of commitments under the Existing
Credit Facilities, (ii) reduce the amount of commitments under the Other Pro
Rata Facilities, or (iii) make any distribution, whether in cash, property,
securities or a combination thereof, in respect of, or pay, or commit to pay, or
directly or indirectly redeem, repurchase, retire or otherwise acquire for
consideration, any Indebtedness outstanding under the Other Pro Rata Facilities
or any other bilateral or syndicated credit facilities entered into after the
date hereof except, in the case of this clause (iii), (A) regularly scheduled
payments of interest and fees as and when due and (B) with respect to the Other
Pro Rata Facilities, to the extent that immediately after giving effect thereto
and after giving effect to any concurrent prepayment of Loans or reduction of
Commitments, the Pro Rata Condition shall be satisfied.
 
(g) FEGC First Mortgage Bond.  No Loan Party shall permit any waiver,
supplement, modification, amendment, termination or release of the 2008 FEGC
First Mortgage Indenture (other than to provide for the issuance of additional
series of bonds thereunder) or, following the issuance thereof, the FEGC First
Mortgage Bond without the prior written consent of the Administrative Agent.
 
 
ARTICLE VI  
EVENTS OF DEFAULT
 
SECTION 6.01. Events of Default.
 
If any of the following events shall occur and be continuing (each, an “Event of
Default”):
 
(a) Any principal of, or interest on, any Loan or any fees or other amounts
payable hereunder or under the Agency Letter shall not be paid by the Borrower
when the same become due and payable; or
 
(b) Any representation or warranty made by any Loan Party (or any of its
officers) in any Loan Document or in connection with any Loan Document shall
prove to have been incorrect or misleading in any material respect when made; or
 

35
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 

(c) (i) Any Loan Party shall fail to perform or observe any covenant set forth
in Section 5.02 or Section 5.03 or the Agency Letter on its part to be performed
or observed or (ii) any Loan Party shall fail to perform or observe any other
term, covenant or agreement contained in this Agreement or any other Loan
Document on its part to be performed or observed and such failure shall remain
unremedied for 30 days after written notice thereof shall have been given to the
Borrower by the Administrative Agent or any Lender; or
 
(d) Any material provision of this Agreement or any other Loan Document shall at
any time and for any reason cease to be valid and binding upon any Loan Party,
except pursuant to the terms thereof, or shall be declared to be null and void,
or the validity or enforceability thereof shall be contested by any Loan Party
or any Governmental Authority, or any Loan Party shall deny that it has any or
further liability or obligation under this Agreement or any other Loan Document;
or
 
(e) Any Loan Party or any Significant Subsidiary shall fail to pay any principal
of or premium or interest on any Indebtedness (other than Indebtedness owed
under this Agreement) that is outstanding in a principal amount in excess of
$50,000,000 in the aggregate when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Indebtedness; or any other event
shall occur or condition shall exist under any agreement or instrument relating
to any such Indebtedness and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or to permit the acceleration of, the maturity of
such Indebtedness; or any such Indebtedness shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof; or
 
(f) Any Loan Party or any Significant Subsidiary shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Loan Party or
any Significant Subsidiary seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition or arrangement with creditors, a readjustment
of its debts, in each case under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted or acquiesced in by it),
either such proceeding shall remain undismissed or unstayed for a period of
60 consecutive days, or any of the actions sought in such proceeding (including,
without limitation, the entry of an order for relief against, or the appointment
of a receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or any Loan Party or any
Significant Subsidiary shall take any corporate action to authorize or to
consent to any of the actions set forth above in this subsection (f); or
 

36
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
(g) Any judgment or order for the payment of money exceeding any applicable
insurance coverage by more than $50,000,000 shall be rendered by a court of
final adjudication against any Loan Party or any Significant Subsidiary and
either (i) valid enforcement proceedings shall have been commenced by any
creditor upon such judgment or order or (ii) there shall be any period of 10
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or
 
(h) Any Termination Event with respect to a Plan shall have occurred, and, 30
days after notice thereof shall have been given to any Loan Party by the
Administrative Agent or any Lender, (i) such Termination Event (if correctable)
shall not have been corrected and (ii) the then Unfunded Vested Liabilities of
such Plan exceed $10,000,000 (or in the case of a Termination Event involving
the withdrawal of a “substantial employer” (as defined in Section 4001(a)(2) of
ERISA), the withdrawing employer’s proportionate share of such excess shall
exceed such amount), or any Loan Party or any member of the Controlled Group as
employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and the Plan sponsor of such
Multiemployer Plan shall have notified such withdrawing employer that such
employer has incurred a withdrawal liability in an amount exceeding $10,000,000;
or
 
(i) Any change in Applicable Law or any Governmental Action shall occur that has
the effect of making the transactions contemplated by this Agreement or any
other Loan Document unauthorized, illegal or otherwise contrary to Applicable
Law; or
 
(j) (i) FE shall fail to own directly or indirectly 100% of the issued and
outstanding shares of common stock of each Significant Subsidiary; (ii) any
Person or two or more Persons acting in concert shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Exchange Act), directly or indirectly, of securities of FE
(or other securities convertible into such securities) representing 30% or more
of the combined voting power of all securities of FE entitled to vote in the
election of directors; (iii) commencing after the date of this Agreement,
individuals who as of the date of this Agreement were directors shall have
ceased for any reason to constitute a majority of the Board of Directors of FE
unless the Persons replacing such individuals were nominated by the stockholders
or the Board of Directors of FE in accordance with FE’s Organizational
Documents; or (iv) 90 days shall have elapsed after any Person or two or more
Persons acting in concert shall have entered into a contract or arrangement that
upon consummation will result in its or their acquisition of, or control over,
securities of FE (or other securities convertible into such securities)
representing 30% or more of the combined voting power of all securities of FE
entitled to vote in the election of directors; or
 

37
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
(k) (i) The Guarantee for any reason shall cease to be in full force and effect
(other than in accordance with its terms) or any Guarantor shall deny in writing
that it has further liability under the Guarantee (other than as a result of the
discharge of such Guarantor in accordance with the terms of the Loan Documents),
(ii) any security interest purported to be created by any Loan Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid,
perfected, first priority (except as otherwise expressly provided in the Loan
Documents) security interest in the securities, assets or properties covered
thereby or (iii) any event shall occur and be continuing or condition shall
exist with respect to the FEGC First Mortgage Bond that constitutes an “Event of
Default” as defined in the 2008 FEGC First Mortgage Indenture;
 
then, and in any such event, the Administrative Agent shall at the request, or
may with the consent, of the Majority Lenders, (i) by notice to the Borrower,
declare the obligation of each Lender to make Loans to the Borrower to be
terminated, whereupon the same shall forthwith terminate and (ii) by notice to
the Borrower, declare the Loans made to the Borrower, and all other amounts
payable under this Agreement and the other Loan Documents by any Loan Party to
be forthwith due and payable, whereupon such Loans and all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the Loan
Parties; provided, however, that in the event of an actual or deemed entry of an
order for relief with respect to FE or any Significant Subsidiary under the
Bankruptcy Code, (A) the obligation of each Lender to make Loans shall
automatically be terminated and (B) all Loans made and all other amounts payable
under this Agreement shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Loan Parties.
 
 
ARTICLE VII   
THE ADMINISTRATIVE AGENT
 
SECTION 7.01. Authorization and Action.
 
Each Lender hereby appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent by the terms hereof, together with
such powers as are reasonably incidental thereto.  As to any matters not
expressly provided for by this Agreement the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Majority Lenders, and such
instructions shall be binding upon all Lenders; provided, however, that the
Administrative Agent shall not be required to take any action that exposes the
Administrative Agent to personal liability or that is contrary to this Agreement
or applicable law.  The Administrative Agent agrees to give to each Lender
prompt notice of each notice given to it by the Loan Parties pursuant to the
terms of this Agreement and to promptly forward to each Lender the financial
statements and any other certificates or statements delivered to the
Administrative Agent pursuant to Section 5.01(g).
 

38
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
SECTION 7.02. Administrative Agent’s Reliance, Etc.
 
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable to any Lender or the Loan Parties for any action taken
or omitted to be taken by it or them under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct. Without
limitation of the generality of the foregoing, the Administrative
Agent:  (i) may treat each Lender listed in the Register as a “Lender” with a
Commitment and/or Loans in the amount recorded in the Register until the
Administrative Agent receives and accepts an Assignment and Acceptance entered
into by a Lender listed in the Register, as assignor, and an Eligible Assignee,
as assignee, as provided in Section 8.08, at which time the Administrative Agent
will make such recordations in the Register as are appropriate to reflect the
assignment effected by such Assignment and Acceptance; (ii) may consult with
legal counsel (including counsel for the Loan Parties), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (iii) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with the Loan Documents; (iv) shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of the Loan Documents on the part of the Loan Parties or to
inspect the property (including the books and records) of the Loan Parties;
(v) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any other instrument or document furnished pursuant thereto; and
(vi) shall incur no liability under or in respect of this Agreement by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by telecopier, telegram or cable) believed by it in good faith to be genuine
and signed or sent by the proper party or parties.  The Administrative Agent
shall not be deemed to have knowledge of any default, Unmatured Default or Event
of Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender.
 
SECTION 7.03. Credit Suisse and Affiliates.
 
With respect to its Commitment, the Loans made by it and any Note issued to it,
Credit Suisse shall have the same rights and powers under this Agreement as any
other Lender and may exercise the same as though it were not the Administrative
Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include Credit Suisse in its individual capacity.  Credit Suisse and
its Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, and generally engage in any kind of business with, each Loan
Party, any of its respective subsidiaries and any Person who may do business
with or own securities of any Loan Party or any such subsidiary, all as if
Credit Suisse were not the Administrative Agent and without any duty to account
therefor to the Lenders.
 
SECTION 7.04. Lender Credit Decision.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on the financial
statements referred to in Section 4.01(g) and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.
 

39
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
SECTION 7.05. Indemnification.
 
The Lenders agree to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower), ratably according to the amounts of their
respective Commitments and Loans, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by or asserted against the Administrative Agent in any way relating
to or arising out of this Agreement or any action taken or omitted by the
Administrative Agent under this Agreement; provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence or willful misconduct.  Without
limitation of the foregoing, each Lender agrees to reimburse the Administrative
Agent promptly upon demand for its ratable share of any out-of-pocket expenses
(including reasonable counsel fees) incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that such expenses are
reimbursable by the Borrower but for which the Administrative Agent is not
reimbursed by the Borrower.
 
SECTION 7.06. Successor Administrative Agent.
 
The Administrative Agent may resign at any time by giving written notice thereof
to the Lenders and the Borrower and may be removed at any time with or without
cause by the Majority Lenders.  Upon any such resignation or removal, the
Majority Lenders shall have the right, with the prior written consent of the
Borrower (unless an Event of Default or an Unmatured Default has occurred and is
continuing), which consent shall not be unreasonably withheld or delayed, to
appoint a successor Administrative Agent.  If no successor Administrative Agent
shall have been so appointed by the Majority Lenders, and shall have accepted
such appointment, within 30 days after the retiring Administrative Agent’s
giving of notice of resignation or the Majority Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent, which shall be a
commercial bank described in clause (i) or (ii) of the definition of “Eligible
Assignee” and having a combined capital and surplus of at least
$250,000,000.  Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement.  After any retiring Administrative Agent’s resignation or
removal hereunder as Administrative Agent, the provisions of this Article VII
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent under this Agreement.  Notwithstanding the
foregoing, if no Event of Default or Unmatured Default shall have occurred and
be continuing, then no successor Administrative Agent shall be appointed under
this Section 7.06 without the prior written consent of the Borrower, which
consent shall not be unreasonably withheld or delayed.
 

40
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
 
ARTICLE VIII  
MISCELLANEOUS


SECTION 8.01. Amendments, Etc.


No amendment or waiver of any provision of this Agreement or any Note, nor
consent to any departure by any Loan Party therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Majority
Lenders, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no amendment, waiver or consent shall, unless in writing and signed by all the
Lenders, do any of the following: (a) waive any of the conditions specified in
Section 3.01, 3.02, or 3.03, (b) increase the Commitments of the Lenders or
subject the Lenders to any additional obligations, (c) reduce the principal of,
or interest on, the Loans or any fees or other amounts payable hereunder,
(d) postpone any date fixed for any payment of principal of, or interest on, the
Loans or any fees or other amounts payable hereunder, (e) change the percentage
of the Commitments or of the aggregate unpaid principal amount of the Loans or
the number of Lenders, that shall be required for the Lenders or any of them to
take any action hereunder or (f) amend this Section 8.01; and provided, further,
that no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement.


SECTION 8.02. Notices, Etc.


Unless specifically provided otherwise in this Agreement, all notices and other
communications provided for hereunder shall be in writing (including telecopier,
telegraphic or cable communication) and mailed, telecopied, telegraphed, cabled
or delivered, if to any Loan Party, to it in care of FE at its address at 76
South Main Street, Akron, Ohio 44308, Attention: Treasurer, Telecopy: (330)
384-3772; if to any Bank, at its Domestic Lending Office specified opposite its
name on Schedule I hereto; if to any other Lender, at its Domestic Lending
Office specified in the Assignment and Acceptance pursuant to which it became a
Lender; if to the Administrative Agent, at its notified to the Borrower from
time to time; or, as to each party, at such other address as shall be designated
by such party in a written notice to the other parties.  All such notices and
communications shall, when mailed, telecopied, telegraphed or cabled, be
effective when deposited in the mails, telecopied, delivered to the telegraph
company or delivered to the cable company, respectively, except that notices and
communications to the Administrative Agent pursuant to Article II or VII shall
not be effective until received by the Administrative Agent.

41
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



SECTION 8.03. Electronic Communications.


(a) Each Loan Party hereby agrees that it will provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to the Loan Documents, including,
without limitation, all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) relates to a request for a new, or a conversion of
an existing, Borrowing or other Extension of Credit (including any election of
an interest rate or Interest Period relating thereto), (ii) relates to the
payment of any principal or other amount due under the Credit Agreement prior to
the scheduled date therefor, (iii) provides notice of any Unmatured Default or
Event of Default under the Credit Agreement or (iv) is required to be delivered
to satisfy any condition precedent to the effectiveness of the Credit Agreement
and/or any Borrowing or other Extension of Credit thereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to
agency.loanops@credit-suisse.com or faxing the Communications to
212-322-2291.  In addition, each Loan Party agrees to continue to provide the
Communications to the Administrative Agent in the manner otherwise specified in
this Agreement, but only to the extent requested by the Administrative Agent.


(b) Each Loan Party further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission systems (the
“Platform”).  Each Loan Party acknowledges that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution.
 
(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS,  OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT
SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER
OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF THE COMMUNICATIONS
THROUGH THE PLATFORM, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS
FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO
HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.
 

42
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
(d) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents.  Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents.  Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.
 
(e) Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.
 
SECTION 8.04. No Waiver; Remedies.
 
No failure on the part of any Lender or the Administrative Agent to exercise,
and no delay in exercising, any right hereunder or under any Note shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
 
SECTION 8.05. Costs and Expenses; Indemnification.
 
(a) The Borrower agrees to pay on demand all costs and expenses incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
syndication administration, modification and amendment of this Agreement, any
Note and the other documents to be delivered hereunder, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent with respect thereto and with respect to advising the
Administrative Agent as to their rights and responsibilities under this
Agreement.  The Borrower further agrees to pay on demand all costs and expenses,
if any (including, without limitation, reasonable counsel fees and expenses of
counsel), incurred by the Administrative Agent and the Lenders in connection
with the enforcement (whether through negotiations, legal proceedings or
otherwise) of this Agreement, any Note and the other documents to be delivered
hereunder, including, without limitation, counsel fees and expenses in
connection with the enforcement of rights under this Section 8.05(a).
 
(b) If any payment of principal of, or Conversion of, any Eurodollar Rate Loan
is made other than on the last day of the Interest Period for such Loan, as a
result of a payment or Conversion pursuant to Section 2.11 or 2.14 or a
prepayment pursuant to Section 2.12 or acceleration of the maturity of any
amounts owing hereunder pursuant to Section 6.01 or upon any assignment made
upon demand of the Borrower pursuant to Section 8.08(h) or for any other reason,
the Borrower shall, upon demand by any Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that it may reasonably incur as a result of such payment or
Conversion, including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or redeployment of deposits or other funds acquired by
any Lender to fund or maintain such Loan.  The Borrower’s obligations under this
subsection (b) shall survive the repayment of all other amounts owing to the
Lenders and the Administrative Agent under this Agreement and any Note and the
termination of the Commitments.
 

43
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
(c) Each Loan Party hereby agrees to indemnify and hold each Lender, the
Administrative Agent and their respective Affiliates and their respective
officers, directors, employees and professional advisors (each, an “Indemnified
Person”) harmless from and against any and all claims, damages, liabilities,
costs or expenses (including reasonable attorney’s fees and expenses, whether or
not such Indemnified Person is named as a party to any proceeding or is
otherwise subjected to judicial or legal process arising from any such
proceeding) that any of them may incur or that may be claimed against any of
them by any Person (including any Loan Party) by reason of or in connection with
or arising out of any investigation, litigation or proceeding related to the
Commitments and any use or proposed use by any Loan Party of the proceeds of any
Extension of Credit, except to the extent such claim, damage, liability, cost or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Person’s gross negligence or
willful misconduct.  Each Loan Party’s obligations under this
Section 8.05(c) shall survive the repayment of all amounts owing to the Lenders
and the Administrative Agent under this Agreement and any Note and the
termination of the Commitments.  If and to the extent that the obligations of
the Loan Parties under this Section 8.05(c) are unenforceable for any reason,
each Loan Party agrees to make the maximum payment in satisfaction of such
obligations that are not unenforceable that is permissible under Applicable Law
or, if less, such amount that may be ordered by a court of competent
jurisdiction.
 
(d) To the extent permitted by law, each Loan Party also agrees not to assert
any claim against any Indemnified Person on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to actual or
direct damages) in connection with, arising out of, or otherwise relating to
this Agreement, any of the transactions contemplated herein or the actual or
proposed use of the proceeds of the Loans.
 
SECTION 8.06. Right of Set-off.
 
Upon the occurrence and during the continuance of any Event of Default each
Lender is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, excluding, however, any payroll
accounts maintained by the Loan Parties with such Lender if and to the extent
that such Lender shall have expressly waived its set-off rights in writing in
respect of such payroll account) at any time held and other indebtedness at any
time owing by such Lender to or for the credit or the account of the Loan
Parties against any and all of the obligations of the Loan Parties now or
hereafter existing under this Agreement and any Note held by such Lender,
whether or not such Lender shall have made any demand under this Agreement or
such Note and although such obligations may be unmatured.  Each Lender agrees
promptly to notify the Loan Parties after any such set-off and application made
by such Lender; provided that the failure to give such notice shall not affect
the validity of such set-off and application.  The rights of each Lender under
this Section 8.06 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which such Lender may have.
 

44
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
SECTION 8.07. Binding Effect.
 
This Agreement shall become effective when it shall have been executed by the
Loan Parties and the Administrative Agent and when the Administrative Agent
shall have been notified by each Bank that such Bank has executed it and
thereafter shall be binding upon and inure to the benefit of the Loan Parties,
the Administrative Agent and each Lender and their respective successors and
permitted assigns, except that the Loan Parties shall not have the right to
assign their rights or obligations hereunder or any interest herein without the
prior written consent of the Lenders.
 
SECTION 8.08. Assignments and Participations.
 
(a) Each Lender may, with the prior written consent of the Borrower and the
Administrative Agent (which consents shall not unreasonably be withheld or
delayed and, in the case of the Borrower, shall not be required (x) if an Event
of Default then exists and (y) in connection with an assignment to a Lender, an
Affiliate of a Lender or a Related Fund), assign to one or more banks or other
entities all or a portion of its rights and obligations under this Agreement and
the other Loan Documents (including, without limitation, all or a portion of its
Commitment, the Loans owing to it and any Note held by it); provided, however,
that (i) each such assignment shall be of a constant, and not a varying,
percentage of all the assigning Lender’s rights and obligations under this
Agreement; (ii) the amount of the Commitment and/or Loans of the assigning
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment) shall in
no event be less than $1,000,000 (or if less, the entire amount of such Lender’s
Commitment and/or Loans) and shall be an integral multiple of $1,000,000,
provided, however, that simultaneous assignments by, or to, two or more Related
Funds shall be combined for purposes of determining whether the minimum
assignment requirement in this clause (ii) has been met; (iii) each such
assignment shall be to an Eligible Assignee and (iv) the parties to each such
assignment shall execute and deliver via an electronic settlement system
acceptable to the Administrative Agent or, if previously agreed to by the
Administrative Agent, manually, to the Administrative Agent, for its acceptance
and recording in the Register, an Assignment and Acceptance together with any
Note subject to such assignment and a processing and recordation fee of $3,500
(which such processing and recordation fee may be waived or reduced in the
Administrative Agent’s sole discretion).
 
Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (ii) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its continuing obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).
 

45
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows:  (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the Loan
Parties or the performance or observance by the Loan Parties of any of their
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01(g) and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to the Administrative Agent by the terms hereof,
together with such powers as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender.
 
(c) The Administrative Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Loans owing to, each
Lender from time to time (the “Register”).  The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.
 
(d) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with (i) any Note subject to such assignment, (ii) an administrative
questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), (iii) the processing and recordation fee
referred to in paragraph (a) above, if applicable, (iv) the written consent of
the Administrative Agent and, if required, the Borrower to such assignment and
(v) any applicable tax forms, the Administrative Agent shall, if such Assignment
and Acceptance has been completed, promptly (x) accept such Assignment and
Acceptance, (y) record the information contained therein in the Register and (z)
give prompt notice thereof to the Borrower.  The Borrower shall deliver any Note
requested pursuant to Section 2.18 in favor of such assignee or assignor (as the
case may be), after giving effect to such assignment.
 

46
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 

(e) Each Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement and
the other Loan Documents (including, without limitation, all or a portion of its
Commitment, the Loans owing to it and any Note held by it); provided, however,
that (i) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment hereunder) shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) such Lender shall remain the holder of any such Note
for all purposes of this Agreement, (iv) such Lender may not subject its ability
to consent to any modification of this Agreement or any Note to the prior
consent of the bank or other entity to which such participation was sold, except
in the case of proposed waivers or modifications with respect to interest,
principal and fees payable hereunder and under any Note and with respect to any
extension of the Maturity Date and (v) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.
 
(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.08, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Loan Parties furnished to such Lender by or on behalf of the
Loan Parties; provided, that prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any confidential information relating to the Loan Parties
received by it from such Lender.
 
(g) Notwithstanding anything to the contrary set forth herein, any Lender may
assign, as collateral or otherwise, any of its rights hereunder and under any
Note (including, without limitation, its rights to receive payments of principal
and interest hereunder and under any Note) to (i) any Federal Reserve Bank,
(ii) any Affiliate of such Lender or (iii) any other Lender, in either case,
without notice to or consent of the Loan Parties or the Administrative Agent;
provided, that no such assignment shall release the assigning Lender from its
obligations hereunder.
 
(h) If any Lender shall make demand for payment under Section 2.13(a), 2.13(b)
or 2.16, or shall deliver any notice to the Administrative Agent pursuant to
Section 2.14 resulting in the suspension of certain obligations of the Lenders
with respect to Eurodollar Rate Loans, then, within 30 days of such demand (if,
and only if, such payment demanded under Section 2.13(a), 2.13(b) or 2.16 as the
case may be, shall have been made by the Borrower) or such notice (if such
suspension is still in effect), as the case may be, the Borrower may demand that
such Lender assign in accordance with this Section 8.08 to one or more Eligible
Assignees designated by the Borrower all (but not less than all) of such
Lender’s Commitment and the Loans owing to it within the next 15 days.  If any
such Eligible Assignee designated by the Borrower shall fail to consummate such
assignment on terms acceptable to such Lender, or if the Borrower shall fail to
designate any such Eligible Assignee for all of such Lender’s Commitment or
Advances, then such Lender may assign such Commitment and Loans to any other
Eligible Assignee in accordance with this Section 8.08 during such 15 day
period; it being understood for purposes of this Section 8.08(h) that such
assignment shall be conclusively deemed to be on terms acceptable to such
Lender, and such Lender shall be compelled to consummate such assignment to an
Eligible Assignee designated by the Borrower, if such Eligible Assignee shall
agree to such assignment and shall offer compensation to such Lender in an
amount equal to the sum of the principal amount of all Loans outstanding to such
Lender plus all interest accrued thereon to the date of such payment plus all
other amounts payable by the Borrower to such Lender hereunder (whether or not
then due) as of the date of such payment accrued in favor of such Lender
hereunder.  Notwithstanding the foregoing, no Lender shall make any assignment
at any time pursuant to this subsection (h) if, at such time, (i) an Event of
Default or Unmatured Default has occurred and is continuing, (ii) the Borrower
has not satisfied all of its obligations hereunder with respect to such Lender
or (iii) such replacement of such Lender is not acceptable to the Administrative
Agent.
 

47
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”) of
such Granting Lender identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower, the option to
provide to the Borrower all or any part of any Loan that such Granting Lender
would otherwise be obligated to make to the Borrower pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any such SPC
to make any Loan, (ii) if such SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) no
SPC or Granting Lender shall be entitled to receive any greater amount pursuant
to Section 2.09 or 2.13 than the Granting Lender would have been entitled to
receive had the Granting Lender not otherwise granted such SPC the option to
provide any Loan to the Borrower.  The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender.  Each party hereto hereby
agrees that no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would otherwise be liable so
long as, and to the extent that, the related Granting Lender provides such
indemnity or makes such payment.  In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against or join any other person in
instituting against such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof.  Notwithstanding the foregoing, the Granting Lender
unconditionally agrees to indemnify the Borrower, the Administrative Agent and
each Lender against all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be incurred by or asserted against the Borrower, the
Administrative Agent or such Lender, as the case may be, in any way relating to
or arising as a consequence of any such forbearance or delay in the initiation
of any such proceeding against its SPC.  Each party hereto hereby acknowledges
and agrees that no SPC shall have the rights of a Lender hereunder, such rights
being retained by the applicable Granting Lender.  Accordingly, and without
limiting the foregoing, each party hereby further acknowledges and agrees that
no SPC shall have any voting rights hereunder and that the voting rights
attributable to any Loan made by an SPC shall be exercised only by the relevant
Granting Lender and that each Granting Lender shall serve as the administrative
agent and attorney-in-fact for its SPC and shall on behalf of its SPC receive
any and all payments made for the benefit of such SPC and take all actions
hereunder to the extent, if any, such SPC shall have any rights hereunder.  In
addition, notwithstanding anything to the contrary contained in this Agreement,
any SPC may, with notice to, but without the prior written consent of, any other
party hereto, assign all or a portion of its interest in any Loans to the
Granting Lender.  This Section may not be amended without the prior written
consent of each Granting Lender, all or any part of whose Loan is being funded
by an SPC at the time of such amendment.
 
SECTION 8.09. Governing Law.
 
THIS AGREEMENT AND ANY NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
 

48
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 

SECTION 8.10. Consent to Jurisdiction; Waiver of Jury Trial.
 
(a) To the fullest extent permitted by law, each Loan Party hereby irrevocably
(i) submits to the non-exclusive jurisdiction of any New York State or Federal
court sitting in New York City and any appellate court from any thereof in any
action or proceeding arising out of or relating to this Agreement, any other
Loan Document and (ii) agrees that all claims in respect of such action or
proceeding may be heard and determined in such New York State court or in such
Federal court.  Each Loan Party hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding.  Each Loan Party also irrevocably consents, to the
fullest extent permitted by law, to the service of any and all process in any
such action or proceeding by the mailing by certified mail of copies of such
process to the Borrower at its address specified in Section 8.02.  Each Loan
Party agrees, to the fullest extent permitted by law, that a final judgment in
any  such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
 
(b) EACH LOAN PARTY, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY WAIVE ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER INSTRUMENT
OR DOCUMENT DELIVERED HEREUNDER OR THEREUNDER.
 
SECTION 8.11. Severability.
 
Any provision of this Agreement that is prohibited, unenforceable or not
authorized in any jurisdiction shall, as to such jurisdiction, be ineffective to
the extent of such prohibition, unenforceability or non-authorization without
invalidating the remaining provisions hereof or affecting the validity,
enforceability or legality of such provision in any other jurisdiction.
 
SECTION 8.12. Entire Agreement.
 
This Agreement, the Agency Letter and the Notes issued hereunder constitute the
entire contract among the parties relative to the subject matter hereof.  Any
previous agreement among the parties with respect to the subject matter hereof
is superseded by this Agreement, except (i) as expressly agreed in any such
previous agreement and (ii) for the Agency Letter.  Except as is expressly
provided for herein, nothing in this Agreement, expressed or implied, is
intended to confer upon any party other than the parties hereto any rights,
remedies, obligations or liabilities under or by reason of this Agreement.
 
SECTION 8.13. Execution in Counterparts.
 
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.
 
SECTION 8.14. USA PATRIOT Act Notice.
 
Each Lender that is subject to the Patriot Act and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Loan Parties
pursuant to the requirements of the Patriot Act that it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of each Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the Patriot Act.
 

49
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
 
ARTICLE IX
GUARANTEE
 
SECTION 9.01. Guarantee.
 
(a) Guarantee.  Each Guarantor unconditionally guarantees the full and punctual
payment of all Obligations when due (whether at stated maturity, upon
acceleration or otherwise).  If the Borrower fails to pay any Obligation
punctually when due, each Guarantor agrees that it will forthwith on demand pay
the amount not so paid at the place and in the manner specified herein.
 
(b) Guarantee Unconditional.  The obligations of each Guarantor under this
Guarantee shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:
 
(i) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of the Borrower, any other Guarantor or any other Person under
any Loan Document, by operation of law or otherwise;
 
(ii) any modification or amendment of or supplement to any Loan Document;
 
(iii) any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of the Borrower, any other Guarantor or any
other Person under any Loan Document;
 
(iv) any change in the corporate existence, structure or ownership of the
Borrower, any other Guarantor or any other Person or any of their respective
subsidiaries, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower, any other Guarantor or any other Person or
any of their assets or any resulting release or discharge of any obligation of
the Borrower, any other Guarantor or any other Person under any Loan Document;
 
(v) the existence of any claim, set-off or other right that any Guarantor may
have at any time against the Borrower, any other Guarantor, the Administrative
Agent, any Lender or any other Person, whether in connection with the Loan
Documents or any unrelated transactions; provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;
 
(vi) any invalidity or unenforceability relating to or against the Borrower, any
other Guarantor or any other Person for any reason of any Loan Document, or any
provision of applicable law or regulation purporting to prohibit the payment of
any Obligation by the Borrower or any other Person; or
 
(vii) any other act or omission to act or delay of any kind by the Borrower, any
other Guarantor, any other party to any Loan Document, the Administrative Agent,
any Lender or any other Person, or any other circumstance whatsoever that might,
but for the provisions of this clause (vii), constitute a legal or equitable
discharge of or defense to any obligation of the Guarantor hereunder.
 

50
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
(c) Waiver by Guarantors.  Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against the
Borrower, any other Guarantor or any other Person.
 
(d) Subrogation.  A Guarantor that makes a payment with respect to an Obligation
hereunder shall be subrogated to the rights of the payee against the Borrower
with respect to such payment; provided that no Guarantor shall enforce any
payment by way of subrogation against the Borrower, or by reason of contribution
against any other guarantor of such Obligation, until the Obligations shall have
been paid in full in cash and the Commitments hereunder shall have been
terminated.
 
(e) Stay of Acceleration.  If acceleration of the time for payment of any
Obligation by the Borrower is stayed by reason of the insolvency or receivership
of the Borrower or otherwise, all Obligations otherwise subject to acceleration
under the terms of any Loan Document shall nonetheless be payable by the
Guarantors hereunder forthwith on demand by the Administrative Agent.
 
(f) Continuing Guarantee.  Each Guarantee is a continuing guarantee, shall be
binding on the relevant Guarantor and its successors and assigns, and shall be
enforceable by the Administrative Agent or the Lenders.  If all or part of the
Administrative Agent’s or any Lender’s interest in any Obligation is assigned or
otherwise transferred, the transferor’s rights under each Guarantee, to the
extent applicable to the obligation so transferred, shall automatically be
transferred with such obligation.
 
(g) Limitation on Obligations of Guarantors.  The obligations of the Guarantors
under its Guarantee shall be limited to an aggregate amount equal to the largest
amount that would not render such Guarantee subject to avoidance under Section
548 of the Bankruptcy Code or any comparable provisions of applicable law.
 


 
[Signatures to Follow]
 

51
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
 
FIRSTENERGY GENERATION CORP.,

 
    as Borrower







          By _____________________________                                                          
          Name:
          Title:



52
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
FIRSTENERGY SOLUTIONS CORP.,

 
    as Guarantor







By __________________________                                                   
Name:
Title:




 
FIRSTENERGY CORP., as Guarantor







By __________________________                                                   
Name:
Title:



53
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 

 
CREDIT SUISSE,

 
as Bank, Lender and

 
Administrative Agent







                                  
By _______________________                                                     
                           Name:
                           Title:






                                  
By _______________________                                                     
                           Name:
                           Title:





54
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 

SCHEDULE I




List of Commitments and Lending Offices




Lender
Allocation
Domestic Lending Office
Eurodollar
Lending Office
       
Credit Suisse
$300,000,000
One Madison Avenue
New York, NY 10010
Attn: Credit Suisse Agency Manager
Fax: 212-322-2291
Email: agency.loanops@credit-suisse.com
Same as Domestic Lending Office
       






Schedule I-1
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
Form of Note


PROMISSORY NOTE


U.S.$[______________]                                                                                      [____]
200[_]




FOR VALUE RECEIVED, the undersigned, FIRSTENERGY GENERATION CORP., an Ohio
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
[_____________] (the “Lender”) for the account of its Applicable Lending Office
(such term and other capitalized terms herein being used as defined in the
Credit Agreement referred to below) the principal sum of U.S.$[______________]
or, if less, the aggregate principal amount of the Loans outstanding on the
applicable Maturity Date, payable on the applicable Maturity Date.


The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates, and payable at such times, as are specified in the Credit
Agreement.
 
Both principal and interest are payable in lawful money of the United States of
America to Credit Suisse, as Administrative Agent, at its address notified to
the Borrower from time to time in same day funds.  Each Loan made by the Lender
to the Borrower pursuant to the Credit Agreement, and all payments made on
account of principal thereof, shall be recorded by the Lender and, prior to any
transfer hereof, endorsed on the grid attached hereto which is part of this
Promissory Note.
 
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement, dated as of October 8, 2008, among the
Borrower, FIRSTENERGY CORP., an Ohio corporation, and FIRSTENERGY SOLUTIONS
CORP., an Ohio corporation, as Guarantors, the banks and other financial
institutions listed on the signature pages hereof, and CREDIT SUISSE, as
Administrative Agent for the Lenders thereunder.  The Credit Agreement, among
other things, (i) provides for the making of Loans by the Lender to the Borrower
from time to time in an aggregate amount not to exceed at any time outstanding
the U.S. dollar amount first above mentioned, the indebtedness of the Borrower
resulting from each such Loan being evidenced by this Promissory Note and
(ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.
 
The Borrower hereby waives presentment, demand, protest and notice of any
kind.  No failure to exercise, and no delay in exercising, any rights hereunder
on the part of the holder hereof shall operate as a waiver of such rights.
 



(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 

THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
 
FIRSTENERGY GENERATION CORP.






By   __________________________________                                                             
Name:
Title:



A-2
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
Form of Notice of Borrowing






Credit Suisse, as Administrative Agent
  for the Lenders party to the Credit Agreement
  referred to below






____ __, 200__








Ladies and Gentlemen:
 
The undersigned refers to the Credit Agreement, dated as of October 8, 2008,
among FIRSTENERGY GENERATION CORP., an Ohio corporation (“Borrower”),
FIRSTENERGY SOLUTIONS CORP., an Ohio corporation and FIRSTENERGY CORP., an Ohio
corporation (“Guarantors”), the banks and other financial institutions (the
“Banks”) listed on the signature pages hereof, CREDIT SUISSE (“Credit Suisse”),
as Administrative Agent (the “Administrative Agent”) for the Lenders thereunder,
and hereby gives you notice, irrevocably, pursuant to Section 2.02 of the Credit
Agreement that the undersigned hereby requests a Borrowing under the Credit
Agreement, and in that connection sets forth below the information relating to
such Borrowing (the “Proposed Borrowing”) as required by Section 2.02(a) of the
Credit Agreement:
 
(i)           The Business Day of the Proposed Borrowing is __________________,
____.
 
(ii)           The Type of Loan to be made in connection with the Proposed
Borrowing is [an Alternate Base Rate Loan] [a Eurodollar Rate Loan].
 
(iii)           The aggregate amount of the Proposed Borrowing is $____________.
 
[(iv)           The Interest Period for each Eurodollar Rate Loan made as part
of the Proposed Borrowing is ____ [week[s]][month[s]].]
 
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
 
(A)           the representations and warranties of the Loan Parties contained
in Section 4.01 of the Credit Agreement are correct, before and after giving
effect to the Proposed Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date;
 
(B)           no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes an Event of Default or would constitute an Event of Default but for
the requirement that notice be given or time elapse or both; and
 



(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 



 
(C)           the amount of such Proposed Borrowing does not exceed the
aggregate amount of the Commitments then in effect.
 
Very truly yours,


FIRSTENERGY GENERATION CORP.






By   ______________________________________                                                             
Name:
Title:





B-2
(NY) 08014/507/FIRSTENERGY/CA.doc
 
 

--------------------------------------------------------------------------------

 
